 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 1 of 56



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA


In re                                               Case No. 15-11408-R
TODD A. SWENNING,                                   Chapter 11

                             Debtor
                                                    Hearing
                                                     Date:    June 13, 2019
                                                     Time:    1:30 p.m.
                                                     Place    Courtroom 1
                                                              224 S. Boulder Ave. Suite 105
                                                              Tulsa, OK 74103



CHAPTER 11 TRUSTEE’S REPLY TO DEBTOR’S RESPONSE AND OBJECTION TO
     TRUSTEE’S REQUEST FOR A PERMANENT BAR TO DISCHARGE
      PURSUANT TO 11 U.S.C. § 349(a); DECLARATION IN SUPPORT



       Todd A. Frealy, the Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate of Todd

A. Swenning, the Chapter 11 debtor herein (the “Debtor”), hereby submits this reply to the

Debtor’s Response And Objection To Trustee’s Request For A Permanent Bar To Discharge

Pursuant To 11 U.S.C. § 349(a) (the “349 Opposition”) [Dkt. 268].

       The 349 Opposition and this reply thereto relate to the Trustee’s Motion To (1) Dismiss

Chapter 11 Case (2) Require Turnover Of Estate Funds, And (3) Approve The Method For

Making Final Distributions Of Remaining Estate Funds, And Notice Of Opportunity For

Hearing (the “Motion to Dismiss”) [Dkt. 244]. Unless otherwise stated, all capitalized terms
herein have the same meanings as in the Motion to Dismiss and the Chapter 11 Trustee’s (I)

Request To Strike Debtor’s Late-Filed Opposition To Chapter 11 Trustee’s Motion To (1)

Dismiss Chapter 11 Case (2) Require Turnover Of Estate Funds, And (3) Approve The Method

For Making Final Distributions Of Remaining Estate Funds And, In The Event The Late-Filed

Opposition Is Not Stricken, (II) Reply To Late-Filed Opposition (the “Initial Reply”) [Dkt. 260].



                                                1
 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 2 of 56




                                              REPLY

       The issue before the Court in connection with the briefing in the Debtor’s 349 Opposition

and this reply thereto is whether, in the event of dismissal, there is “cause” to bar the discharge in

a later bankruptcy case of debts that could have been discharged in this case.

       As discussed in the Initial Reply, Section 349(a) provides that:

               Unless the court, for cause, orders otherwise, the dismissal of a
               case under this title does not bar the discharge, in a later case under
               this title, of debts that were dischargeable in the case dismissed.

11 U.S.C. § 349(a); see also In re Frieouf, 938 F.2d 1099, 1105 (10th Cir. 1991) (noting a 180-

day limit to any bar to refiling under Section 109(g), but that Section 349(a) dismissal with

prejudice allows for 3 year bar to discharge of debts that could have been discharged in the case

being dismissed); In re Norton, 319 B.R. 671, 681 (Bankr. D. Utah 2005) (“Under § 349(a), a

bankruptcy court has the discretion to dismiss a case with prejudice for ‘cause.’” In order to

determine whether “cause” exists, courts consider “whether (1) the debtor demonstrated bad faith

or defiance, and (2) whether the debtor's conduct was abusive or prejudicial to creditors.”

Norton, 319 B.R. at 681.         “Bad faith is determined by examining the totality of the

circumstances.” Id. at 682.

       Here, the totality of the circumstances clearly demonstrate that the Debtor engaged in bad

faith and defiance. As discussed in the Initial Reply, the Debtor’s bad faith and defiance are

discussed in, and formed the basis for, (1) the UST’s Motion to Appoint the Trustee, which was

granted, (2) the Trustee’s Motion to Compel, which was granted pursuant to the Motion to

Compel Order and which the Debtor continues to breach, and (3) the Motion to Dismiss now

pending before the Court.

       In addition to the foregoing, in the Debtor’s initial opposition (the “Initial Opposition”)

[Dkt. 256] to the Motion to Dismiss and the Debtor’s testimony at the initial hearing on the

Motion to Dismiss, the Debtor admitted that (1) he did not take the time to review the Plan to

ensure that he was performing its terms and essentially “kept his head down” and ignored it, (2)

                                                  2
 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 3 of 56




there is a large and growing Plan Deficiency, (3) he sfailed to make the New Value Payment in

the amount of $9,500 that was due on January 18, 2019 pursuant to the Plan to purchase non-

exempt equity in vehicles, (4) he did not comply with the Motion to Compel Order, and (5)

despite the large Plan Deficiency and the default in making the New Value Payment, (a) with no

basis to do so, he paid half of the New Tax Refund to his alleged former spouse and (b) he spent

the half of the New Tax Refund he retained to buy a new wardrobe and continue making lease

payments on his Porsche.

       In regard to the New Tax Refund, the Trustee asserts that the estate is entitled to the

turnover of the New Tax Refund in the amount of $41,400 or the value thereof from the Debtor.

That assertion is based on (1) the fact that the entire New Tax Refund was generated from the

overpayment of income taxes and the underlying income and the resulting New Tax Refund are

both property of the estate under Section 541 and (2) the fact that the Temporary Support

Agreement only provides for the payment of $20,000 per month to Mrs. Swenning and does not

provide that she is entitled to share in any tax refunds. Alternatively, as discussed in the Initial

Reply, the Trustee asserts that he is entitled to between 92% and 94% of the New Tax Refund

based on the relative income of the Debtor and Mrs. Swenning resulting in the New Tax Refund.

       At the initial hearing on the Motion, the Debtor claimed that he did not know whether the

New Tax Refund was generated from income tax overpayments. After the hearing, and more

than three months after the Trustee requested them, the Debtor provided the 2016 and 2017 tax

returns (the “2016 Return” and the “2017 Return,” respectively) resulting in the New Tax

Refund. True and correct copies of the 2016 Return and the 2017 Tax Return are attached hereto

as Exhibits “1” and “2,” respectively. The 2016 and 2017 Tax Returns confirm the Trustee’s

claim to entitlement to the New Tax Refund or 90% or more thereof.

       The 2016 Return shows that (1) the subject tax refund resulted from the overpayment of

income taxes and (2) the overall income of the Debtor and Mrs. Swenning for 2016 was

$696,000 with $655,500 (or 94%) from the Debtor and $40,500 (or 6%) from Mrs. Swenning.

See 2016 Tax Return, Pages 1-2 and Statement 2.

                                                 3
 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 4 of 56




       The 2017 Return shows that (1) the subject tax refund resulted from the overpayment of

income taxes and (2) the overall income of the Debtor and Mrs. Swenning for 2017 was

$542,700 with $505,800 (or 93%) from the Debtor and $36,900 (or 7%) from Mrs. Swenning.

See 2017 Tax Return, Pages 1-2 and Statement 2.

       As discussed in the Trustee’s papers, the Debtor’s egregious bad faith and misconduct

have prejudiced creditors by, among other things, (1) driving up the costs of administering the

case and the Plan and diminishing the proceeds available to pay the allowed claims of creditors

and (2) causing a large and growing Plan Deficiency and a Plan that is woefully in default that

has no reasonable prospect of being completed.

       The Debtor’s 349 Opposition does not change the foregoing facts and admissions and

does not serve as a basis for denying the dismissal of the Debtor’s bankruptcy case, with

prejudice and a bar to the later discharge of debts that could have been discharged in this case

pursuant to Section 349.    In his 349 Opposition, the Debtor makes seven arguments against

dismissal, with prejudice. None of those arguments have any merit.

       First, the Debtor argues that the case was filed in good faith. Assuming the case was

originally filed in good faith, that has little relevance. As discussed in the Trustee’s papers the

Debtor has engaged in bad faith conduct almost without exception since the case was filed.

Again, that conduct resulted in (1) the Trustee Motion, which was granted, (2) the Motion to

Compel, which was granted, (3) the large Plan Deficiency and failure to perform the Plan, and

(4) the instant Motion to Dismiss.

       Second, the Debtor argues that the fact that he filed a plan somehow negates his bad

conduct. That argument has no merit because the Debtor never confirmed of performed on his

own plan and he violated the terms of the Trustee’s confirmed Plan.

       Third, the Debtor argues that he has worked hard to fund the Trustee’s Plan. There is

likely no doubt that the Debtor works hard at his job. However, he has not worked hard to

perform the terms of the Plan. He spent lavishly on travel, veterinary bills, dining, funding

retirement, purchasing a new wardrobe, leasing a Porsche, etc., all while the Plan Deficiency

                                                 4
 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 5 of 56




grew and the Debtor failed to pay the $9,500 New Value Payment. In fact, the Debtor admitted

that he essentially ignored the Plan and performance thereunder.

        Fourth, the Debtor argues that he did not make improper expenditures. That is nonsense,

The Improper Payments are documented in (1) the Motion to Compel, which was granted based

in part on the fact that the Debtor made the Improper Payments and (2) the instant Motion to

Dismiss and Exhibit “9” thereto showing at least $36,000 in Improper Payments for personal

expenses and a total of $186,032 in Improper Payments. The Debtor even admits that he did not

abide by the PC Projections underlying the Plan. 349 Opposition, 3.

        Fifth, the Debtor argues that he had a good faith belief he was entitled to the New Tax

Refund. For the reasons discussed above, that argument is wholly belied by the facts showing

that the estate is entitled to more than 90% of the New Tax Refund. The New Tax Refund is

simply a vehicle for the Debtor to transfer more money to his “former” spouse and out of the

reach of creditors. Even in respect to the Debtor’s funds from the New Tax Refund, the Debtor

acted in bad faith. He did not use the funds to reduce the Plan Deficiency or to pay the overdue

New Value Payment. He used it to buy a new wardrobe and make lease payments on his luxury

car.

        Sixth, the Debtor admits that he failed to pay the $9,500 New Value Payment. He claims

he did not ignore it, but did not have the money to pay it. That is laughable. The Debtor had the

money to pay the New Value Payment when he received the New Tax Refund. He simply

decided not to pay the New Value Payment and to treat himself to luxury items instead.

        Seventh, the Debtor argues that the totality of the circumstances does not show bad faith.

That is simply not true. As discussed in depth in the Motion to Compel and the Motion to

Dismiss, the Debtor has acted in bad faith since the case was filed with no intent to act fairly or

for the benefit of creditors.




                                                5
 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 6 of 56




                                        CONCLUSION

       WHEREFORE, in consideration of the Motion to Dismiss and all papers and evidence

submitted to the Court in connection therewith, the Trustee respectfully requests that the Court

enter an order (1) granting the Motion to Dismiss, (2) providing that dismissal is with prejudice

and a bar to the discharge of any debts that could have been discharged in this case pursuant to

Section 349(a), (3) providing that dismissal is with a bar to the Debtor refiling any bankruptcy

case for 180 days after dismissal, and (4) granting such further and other relief as is warranted

under the circumstances.


Dated: June 12, 2019                        LEVENE, NEALE, BENDER, YOO
                                              & BRILL L.L.P.

                                            /s/ Todd M. Arnold
                                            MARTIN J. BRILL
                                            Cal. Bar No. 53220
                                            (Pro Hac Vice Application Approved)
                                            TODD M. ARNOLD
                                            Cal. Bar No. 221868
                                            (Pro Hac Vice Application Approved)
                                            10250 Constellation Boulevard, Suite 1700
                                            Los Angeles, California 90067
                                            Telephone: (310) 229-1234
                                            Facsimile: (310) 229-1244
                                            Email: mjb@lnbyb.com, tma@lnbyb.com

                                            Counsel for Chapter 11 Trustee, Todd A. Frealy




                                               6
 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 7 of 56




                         DECLARATION OF TODD M. ARNOLD, ESQ.
         I, TODD M. ARNOLD, Esq., hereby declare as follows:

         1.        I am over 18 years of age. Except where otherwise stated, I have personal

knowledge of the facts set forth below and, if called to testify, would and could competently

testify thereto.

         2.        I am a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P

(“LNBYB”), bankruptcy counsel to the Trustee herein. I am an attorney licensed to practice

law in the State of California and before this Court in this case on a pro hac vice basis.

         3.        I make this Declaration in support of the Reply to which this Declaration is

attached. Unless otherwise stated, all capitalized terms herein have the same meanings as in the

Reply.

         4.        After the initial hearing on the Trustee’s Motion to Dismiss held on June 5, 2019

and more than three months after the Trustee and I requested them, the Debtor, through his

accountants, provided the 2016 and 2017 tax returns (the “2016 Return” and the “2017 Return,”

respectively) resulting in the New Tax Refund. Specifically, the Debtor’s accountants, Healey

& Associates, sent me the 2016 Return and the 2017 Return as attachments to an email from the

accountants to me on June 10, 2019. True and correct copies of the 2016 Return and the 2017

Tax Return sent to me by the accountants are attached hereto as Exhibits “1” and “2,”

respectively.

         I declare and verify under penalty of perjury that the foregoing is true and correct to the

best of my knowledge.

         Executed on this 12th day of June 2019, at Los Angeles, California.


                                                        /s/ Todd M. Arnold
                                                        TODD M. ARNOLD




                                                   7
Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 8 of 56




                         EXHIBIT “1”
             Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 9 of 56

Two-Year Comparison Worksheet                                                                      2016
Name(s) as shown on return                                                               Social security number
TODD A. & NARAYANI M. SWENNING                                                          ***-**-3655
2015 Filing Status MARRIED FILING JOINT           2016 Filing Status   MARRIED FILING JOINT
2015 Tax Bracket 15.0%                            2016 Tax Bracket     39.6%
                                                      Tax Year               Tax Year          Increase
                       Description
                                                        2015                   2016           (Decrease)

WAGES, SALARIES, AND TIPS                              101,272.              696,000.           594,728.
SCH. C/C-EZ (BUSINESS INCOME/LOSS)                           0.                 -408.              -408.
  TOTAL INCOME                                         101,272.              695,592.           594,320.

ADJUSTED GROSS INCOME                                  101,272.              695,592.           594,320.

TAXES                                                                  0.     76,118.            76,118.
  DISALLOWED DUE TO AGI LIMITATION                                     0.    -11,529.           -11,529.
  TOTAL ITEMIZED DEDUCTIONS                                            0.     64,589.            64,589.

STANDARD DEDUCTION                                       12,600.                   0.           -12,600.
INCOME BEFORE EXEMPTIONS                                 88,672.             631,003.           542,331.
PERSONAL EXEMPTIONS                                      16,000.                   0.           -16,000.
  TAXABLE INCOME                                         72,672.             631,003.           558,331.

TAX
  TAX BEFORE CREDITS

CHILD TAX CREDIT
  TAX AFTER NON-REFUNDABLE CREDITS
                                             PY             9,979.
                                                            9,979.

                                                            2,000.
                                                            7,979.
                                                                             195,543.
                                                                             195,543.

                                                                                   0.
                                                                             195,543.
                                                                                                185,564.
                                                                                                185,564.

                                                                                                 -2,000.
                                                                                                187,564.
                                     CO
FORM 8959 (ADDITIONAL MEDICARE TAX)                             0.             4,014.             4,014.
  TOTAL TAX                                                 7,979.           199,557.           191,578.

FEDERAL INCOME TAX WITHHELD                              27,633.             212,201.           184,568.
ESTIMATED TAX PAYMENTS                                   40,000.                   0.           -40,000.
  TOTAL PAYMENTS                                         67,633.             212,201.           144,568.

TAX OVERPAID                                             59,654.               12,644.          -47,010.
AMOUNT REFUNDED                                          59,654.               12,644.          -47,010.

CALIFORNIA STATE RETURN
TAXABLE INCOME                                           20,703.             687,334.           666,631.
TAX                                                         832.              60,691.            59,859.
NON-REFUNDABLE CREDITS                                      198.                   0.              -198.
PAYMENTS                                                    995.              74,792.            73,797.
AMOUNT REFUNDED                                             361.              14,101.            13,740.




626301 04-01-16
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 10 of 56

             8879                                      IRS e-file Signature Authorization                                                               OMB No. 1545-0074


                                                                                                                                                               2016
  Form                                                  | Don't send to the IRS. This isn't a tax return.
  Department of the Treasury                                  | Keep this form for your records.
  Internal Revenue Service               | Information about Form 8879 and its instructions is at www.irs.gov/form8879 .

  Submission Identification Number (SID)
                                                 =
  Taxpayer's name                                                                                                                           Social security number
  TODD A. SWENNING                                                                                                                               ***-**-3655




                                                                                                                                                        ----

                                                                                                                                                               ----
  Spouse's name                                                                                                                             Spouse's social security number
  NARAYANI M. SWENNING                                                                                                                           ***-**-8711




                                                                                                                                                        ----

                                                                                                                                                               ----
   Part I Tax Return Information - Tax Year Ending December 31, 2016 (Whole dollars only)
    1    Adjusted gross income (Form 1040, line 38; Form 1040A, line 22; Form 1040EZ, line 4; Form 1040NR, line 37) ~                           1               695,592.
    2    Total tax (Form 1040, line 63; Form 1040A, line 39; Form 1040EZ, line 12; Form 1040NR, line 61) ~~~~~~~~                               2               199,557.
    3    Federal income tax withheld from Forms W-2 and 1099 (Form 1040, line 64; Form 1040A, line 40;
         Form 1040EZ, line 7; Form 1040NR, line 62a) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          3               212,201.
    4    Refund (Form 1040, line 76a; Form 1040A, line 48a; Form 1040EZ, line 13a; Form 1040-SS, Part I, line 13a;
         Form 1040NR, line 73a) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    4                 12,644.
    5    Amount you owe (Form 1040, line 78; Form 1040A, line 50; Form 1040EZ, line 14; Form 1040NR, line 75) ••••                              5
   Part II          Taxpayer Declaration and Signature Authorization (Be sure you get and keep a copy of your return)
  Under penalties of perjury, I declare that I have examined a copy of my electronic individual income tax return and accompanying schedules and statements for the tax
  year ending December 31, 2016, and to the best of my knowledge and belief, it is true, correct, and accurately lists all amounts and sources of income I received during
  the tax year. I further declare that the amounts in Part I above are the amounts from my electronic income tax return. I consent to allow my intermediate service provider,
  transmitter, or electronic return originator (ERO) to send my return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the
  transmission, (b) the reason for any delay in processing the return or refund, and (c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated
  Financial Agent to initiate an ACH electronic funds withdrawal (direct debit) entry to the financial institution account indicated in the tax preparation software for payment of



                                                                                  PY
  my federal taxes owed on this return and/or a payment of estimated tax, and the financial institution to debit the entry to this account. This authorization is to remain in full
  force and effect until I notify the U.S. Treasury Financial Agent to terminate the authorization. To revoke (cancel) a payment, I must contact the U.S. Treasury Financial Agent
  at 1-888-353-4537. Payment cancellation requests must be received no later than 2 business days prior to the payment (settlement) date. I also authorize the financial
  institutions involved in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to the
  payment. I further acknowledge that the personal identification number (PIN) below is my signature for my electronic income tax return and, if applicable, my Electronic
  Funds Withdrawal Consent.
  Taxpayer's PIN: check one box only
    X    I authorize   WILLIAM J. HEALEY III, CPA                                                         to enter or generate my PIN          6 7 0 5 4
                                                             CO
                                       ERO firm name                                                                                        Enter five digits, but
         as my signature on my tax year 2016 electronically filed income tax return.                                                        don't enter all zeros

         I will enter my PIN as my signature on my tax year 2016 electronically filed income tax return. Check this box only if you are entering your own
         PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.


  Your signature |                                                                                                                 Date |

  Spouse's PIN: check one box only
    X    I authorize   WILLIAM J. HEALEY III, CPA                                                         to enter or generate my PIN          6 7 0 5 4
                                       ERO firm name                                                                                        Enter five digits, but
         as my signature on my tax year 2016 electronically filed income tax return.                                                        don't enter all zeros

         I will enter my PIN as my signature on my tax year 2016 electronically filed income tax return. Check this box only if you are entering your own
         PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.


  Spouse's signature |                                                                                                             Date |


                                               Practitioner PIN Method Returns Only - continue below
   Part III         Certification and Authentication - Practitioner PIN Method Only

  ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                 3 0 1 2 1 4 1 6 7 4 4
                                                                                                        Don't enter all zeros
  I certify that the above numeric entry is my PIN, which is my signature for the tax year 2016 electronically filed income tax return for the taxpayer(s)
  indicated above. I confirm that I am submitting this return in accordance with the requirements of the Practitioner PIN method and Pub. 1345,
  Handbook for Authorized IRS e-file Providers of Individual Income Tax Returns.

  ERO's signature |                                                                                                                Date |


  619995 12-08-16                                 ERO Must Retain This Form - See Instructions
                                          Don't Submit This Form to the IRS Unless Requested To Do So
  LHA      For Paperwork Reduction Act Notice, see your tax return instructions.                                                                               Form 8879 (2016)
                                                                              1
12311009 131834 67054.1                                           2016.06000 SWENNING, TODD                                                                    67054_14
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 11 of 56

       1040                                                                             (99)
                                                                                               2016
Form
                           U.S. Individual Income Tax Return                                                       OMB No. 1545-0074   IRS Use Only - Do not write or staple in this space.

For the year Jan. 1-Dec. 31, 2016, or other tax year beginning                                                    , 2016, ending                 , 20                     See separate instructions.


                                                                                                                                                                             " "
Your first name and initial                                       Last name                                                                                             Your social security number

TODD A.                                                          SWENNING                                                                                                 ***-**-3655

                                                                                                                                                                             " "
If a joint return, spouse's first name and initial                Last name                                                                                             Spouse's social security number

NARAYANI M.                                                      SWENNING                                                                                                ***-**-8711

                                                                                                                                                                         ;
Home address (number and street). If you have a P.O. box, see instructions.                                                                             Apt. no.             Make sure the SSN(s) above
140 WEST VIA LOLA                                                                                                                                                            and on line 6c are correct.

City, town or post office, state, and ZIP code. If you have a foreign address, also complete spaces below.                                                               Presidential Election Campaign
                                                                                                                                                                         Check here if you, or your spouse
PALM SPRINGS, CA                                92262                                                                                                                    if filing jointly, want $3 to go to
                                                                                                                                                                         this fund. Checking a box below
                                                                                                                                                                         will not change your tax or refund.
Foreign country name                                                         Foreign province/state/county                                Foreign postal code
                                                                                                                                                   You             Spouse
                          1      Single                                                                 4 Head of household (with qualifying person). If the qualifying
Filing Status

                                                                                                                                             9
                          2   X Married filing jointly (even if only one had income)                      person is a child but not your dependent, enter this child's
                          3      Married filing separately. Enter spouse's SSN above                      name here.
Check only


                                                                                                                                                                           p
                                                                                                                                                                           m
one box.                         and full name here. |                                                  5 Qualifying widow(er) with dependent child


                                                                                                                                                                           o
                          6a X Yourself. If someone can claim you as a dependent, do not check box 6a ~~~~~~~~~~~~~~~~                                                2
                                                                                                                                                   Boxes checked
                                                                                                                                                   on 6a and 6b
Exemptions
                           b X Spouse •••••••••••••••••••••••••••••••••••••••••••••

                                                                                                                                                                                BB
                                                                                                                                                   No. of children
                                                                                                            (3) Dependent's          (4) uif child on 6c who:
                                                                                                                                                                      2
                           c Dependents:                                         (2) Dependent's social
                                                                                                             relationship to         under age 17    lived with you
                                                                                                security number                                              qualifying for child    did not live with
                               (1) First name                       Last name                                                          you                      tax credit        you due to divorce
                              HENRY A SWENNING                                           ***-**-1983 SON                                                           X              or separation
                                                                                                                                                                                  (see instructions)
If more than four             EDEN I SWENNING                                            ***-**-2337 SON                                                           X
dependents, see                                                                                                                                                                 Dependents on 6c
instructions and
check here |


Income

Attach Form(s)
                                                                                               PY
                            d Total number of exemptions claimed••••••••••••••••••••••••••••••••••••
                                                                                                  STMT 2
                           7 Wages, salaries, tips, etc. Attach Form(s) W-2 ~~~~~~~~~~~~~~~~~~~~~~~~~~
                           8a Taxable interest. Attach Schedule B if required ~~~~~~~~~~~~~~~~~~~~~~~~~~
                            b Tax-exempt interest. Do not include on line 8a ~~~~~~~~~~~   8b
                                                                                                          7
                                                                                                         8a
                                                                                                                                                                                not entered above



                                                                                                                                                                                         9
                                                                                                                                                                                Add numbers
                                                                                                                                                                                on lines
                                                                                                                                                                                above       4
                                                                                                                                                                                      696,000.



W-2 here. Also            9a    Ordinary dividends. Attach Schedule B if required ~~~~~~~~~~~~~~~~~~~~~~~~~                                                        9a
                                                                    CO
attach Forms               b    Qualified dividends ~~~~~~~~~~~~~~~~~~~~~~~                                              9b
W-2G and                 10     Taxable refunds, credits, or offsets of state and local income taxes~~~~~~~~~~~~~~~~~~                                             10
1099-R if tax
was withheld.            11     Alimony received ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           11
                         12     Business income or (loss). Attach Schedule C or C-EZ ~~~~~~~~~~~~~~~~~~~~~~~                                                       12                           -408.
                         13     Capital gain or (loss). Attach Schedule D if required. If not required, check here ~~~~~~~ |                                       13
If you did not
get a W-2,               14     Other gains or (losses). Attach Form 4797 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             14
see instructions.        15a    IRA distributions ~~~~~~~ 15a                                                         b Taxable amount ~~~~~~                      15b
                         16a    Pensions and annuities ~~~~ 16a                                                       b Taxable amount ~~~~~~                      16b
                         17     Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E ~~~~~~~~                               17
                         18     Farm income or (loss). Attach Schedule F ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              18
                         19     Unemployment compensation ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        19
                         20a    Social security benefits ~~~~                20a                                      b Taxable amount ~~~~~~                      20b
                         21     Other income. List type and amount                                                                                                 21
                         22     Combine the amounts in the far right column for lines 7 through 21. This is your total income ••• |                                22                 695,592.
                         23     Educator expenses ~~~~~~~~~~~~~~~~~~~~~~~                                                23
                                Certain business expenses of reservists, performing artists, and fee-basis government
Adjusted                 24     officials. Attach Form 2106 or 2106-EZ ~~~~~~~~~~~~~~~~~                                 24
Gross                    25     Health savings account deduction. Attach Form 8889 ~~~~~~~~                              25
Income                   26     Moving expenses. Attach Form 3903 ~~~~~~~~~~~~~~~                                        26
                         27     Deductible part of self-employment tax. Attach Schedule SE~~~~~~                         27
                         28     Self-employed SEP, SIMPLE, and qualified plans ~~~~~~~~~~                                28
                         29     Self-employed health insurance deduction ~~~~~~~~~~~~~                                   29



                                                                                               ! !
                         30     Penalty on early withdrawal of savings ~~~~~~~~~~~~~~~                                   30
                         31a    Alimony paid b Recipient's SSN |                                                         31a
                         32     IRA deduction ~~~~~~~~~~~~~~~~~~~~~~~~~                                                  32
                         33     Student loan interest deduction ~~~~~~~~~~~~~~~~~                                        33
                         34     Tuition and fees. Attach Form 8917 ~~~~~~~~~~~~~~~~                                      34
                         35     Domestic production activities deduction. Attach Form 8903 ~~~~~                         35
                         36     Add lines 23 through 35 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         36
610001 11-30-16          37     Subtract line 36 from line 22. This is your adjusted gross income ••••••••••••••• |                                                37                 695,592.
LHA For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.                                                                                          Form   1040 (2016)
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 12 of 56
Form 1040 (2016)     TODD A. & NARAYANI M. SWENNING                                                                                                    ***-**-3655                                                                 Page   2


                                       r                                                                                               p
Tax and                                                                                                                                                                                                              695,592.

                                       q                                                                                               m
                    38 Amount from line 37 (adjusted gross income) •••••••••••••••••••••••••••••                                                                                                     38


                                       s                                                                                               o                         9
Credits             39a Check              You were born before January 2, 1952,              Blind.      Total boxes


                                                                                                                                                                  9
Standard
Deduction for -         if:                Spouse was born before January 2, 1952,            Blind.      checked ~   39a
¥ People who          b If your spouse itemizes on a separate return or you were a dual-status alien, check here ~~     39b
check any box
on line 39a or   40 Itemized deductions (from Schedule A) or your standard deduction (see left margin) ~~~~~~~~~~~                        40                   64,589.
39b or who can
be claimed as a  41 Subtract line 40 from line 38 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     41               631,003.
dependent, see
instructions.    42 Exemptions. If line 38 is $155,650 or less, multiply $4,050 by the number on line 6d. Otherwise, see inst. ~~          42                         0.
                 43 Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter -0- ~~~~~~~~~~~                  43               631,003.
                 44 Tax. Check if any from:            a       Form(s) 8814 b              Form 4972 c                            ~~~~~    44               195,543.
                 45 Alternative minimum tax. Attach Form 6251 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                45
 ¥ All others:   46 Excess advance premium tax credit repayment. Attach Form 8962 ~~~~~~~~~~~~~~~~~~~~                                     46
 Single or
 Married filing  47 Add lines 44, 45, and 46 •••••••••••••••••••••••••••••••••••• |                                                        47               195,543.
 separately,
 $6,300          48 Foreign tax credit. Attach Form 1116 if required ~~~~~~~~~~~~~                                    48
 Married filing  49 Credit for child and dependent care expenses. Attach Form 2441 ~~~~~~                             49
 jointly or
 Qualifying      50 Education credits from Form 8863, line 19 ~~~~~~~~~~~~~~~                                         50
 widow(er),
 $12,600         51   Retirement    savings contributions credit. Attach    Form   8880    ~~~~~~~~                   51
 Head of         52 Child tax credit. Attach Schedule 8812, if required ~~~~~~~~~~~~                                  52
 household,
 $9,300          53 Residential energy credits. Attach Form 5695 ~~~~~~~~~~~~~~                                       53
                 54 Other credits from Form: a              3800 b              8801 c                                54
                 55 Add lines 48 through 54. These are your total credits ~~~~~~~~~~~~~~~~~~~~~~~~~~                                       55
                 56 Subtract line 55 from line 47. If line 55 is more than line 47, enter -0- ••••••••••••••••• |                          56               195,543.
                 57 Self-employment tax. Attach Schedule SE ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                57
Other            58 Unreported social security and Medicare tax from Form: a                     4137 b            8919 ~~~~~~~~~~~        58
Taxes            59 Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if required ~~~~~~~~~~                 59
                 60a Household employment taxes from Schedule H ~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                 61 Health care: Individual responsibility (see instructions)
                 62 Taxes from: a X Form 8959 b                      Form 8960 c
                                                                                                          PY
                   b First-time homebuyer credit repayment. Attach Form 5405 if required ~~~~~~~~~~~~~~~~~~~
                                                                                              Full-year coverage X ~~~~~~~~~~~
                                                                                              Inst.; enter code(s)
                 63 Add lines 56 through 62. This is your total tax ••••••••••••••••••••••••••• |
                                                                                                                                           60a
                                                                                                                                           60b
                                                                                                                                           61
                                                                                                                                           62
                                                                                                                                           63
                                                                                                                                                                 4,014.
                                                                                                                                                            199,557.
Payments 64 Federal income tax withheld from Forms W-2 and 1099 ~~~~~~~~~~ 64                                                   212,201.       STATEMENT 3
                                                                            CO
                 65 2016 estimated tax payments and amount applied from 2015 return ~~~~                              65
  If you have a
  qualifying
                 66 a Earned income credit (EIC) ••••••••••••••••••••••                                              66a
  child, attach     b Nontaxable combat pay election ~~~~~                   66b
  Schedule EIC.
                 67 Additional child tax credit. Attach Schedule 8812 ~~~~~~~~~~~~                                    67
                 68 American opportunity credit from Form 8863, line 8 ~~~~~~~~~~~                                    68
                 69 Net premium tax credit. Attach Form 8962 ~~~~~~~~~~~~~~~                                          69
                 70 Amount paid with request for extension to file ~~~~~~~~~~~~~~                                     70
                 71 Excess social security and tier 1 RRTA tax withheld ~~~~~~~~~~~                                   71
                 72 Credit for federal tax on fuels. Attach Form 4136 ~~~~~~~~~~~~~                                   72
                 73 Credits from Form: a            2439 b          Reserved c       8885    d                        73
                 74 Add lines 64, 65, 66a, and 67 through 73. These are your total payments                      ••••••••••••• |           74               212,201.
Refund           75   If line 74 is more than line 63, subtract line  63  from   line 74. This  is the  amount   you  overpaid~~~~~~~~~    75                  12,644.
                 76 a Amount of line 75 you want refunded to you. If Form 8888 is attached, check here •••••••• |                         76a                  12,644.


                                                                                                                                  9
Direct deposit?      Routing                                                                           Account
See             | b number                          | c Type:          Checking         Savings  |   d number
instructions.
                 77 Amount of line 75 you want applied to your 2017 estimated tax •••                                 77
Amount           78   Amount     you owe. Subtract  line 74 from  line  63.  For  details on  how   to pay,  see instructions ~~~~~~~ |    78
You Owe 79 Estimated tax penalty (see instructions) •••••••••••••••• 79
Third Party Do you want to allow another person to discuss this return with the IRS (see instructions)? X Yes. Complete below.                                 No
                             | WILLIAM J. HEALEY III, CPA                                                          760.320.2107                                  | 16744
                                                                                                                                         Personal identification
Designee Designee'sname
                                                                                                           Phone
                                                                                                           no.   |                       number (PIN)

Sign                    Under penalties of perjury, I declare that I have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct, and
                        accurately list all amounts and sources of income I received during the tax year. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Here                    Your signature                                                                                                                                                                      Daytime phone number



                    =
                                                                                                   Date                      Your occupation
Joint return?
See instructions.
                                                                                                                      PHYSICIAN
Keep a copy             Spouse's signature. If a joint return, both must sign.                Date                      Spouse's occupation                                                          If the IRS sent you an Identity
for your                                                                                                                                                                                             Protection PIN,
records.                                                                                                                                                                                             enter it here
                    Print/Type preparer's name                                      Preparer's signature                                       Date                      Check          X       if        PTIN

 Paid          WILLIAM J. HEALEY                                                                                                                                         self-employed



                                   9                                                                                                                                                     9 "
 Preparer III, CPA                                                                                                                                                                            P00117932
 Use Only Firm's name WILLIAM J. HEALEY III, CPA                                                                                                                            Firm's EIN      **-***8500

                                    9
                               POST OFFICE BOX 1606                                                                                                                         Phone no.      760.320.2107
610002 11-30-16 Firm's address  PALM SPRINGS, CA 92263
             Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 13 of 56

                                                  Child Tax Credit Worksheet           (keep for your records)
  Name(s): First                                                  Last                                                           Your SSN
  TODD A. & NARAYANI M.                                            SWENNING                                                           ***-**-3655
   Part 1          1. Number of qualifying children:                  2                   X $1,000. Enter the result. ~~~~~~~~~~~ 1          2,000.
                   2. Enter the amount from Form 1040, line 38, Form 1040A,
                                                                                                                        695,592.

                                                                                   p
                      line 22, or Form 1040NR, line 37. ~~~~~~~~~~~~~~~~~~~ 2


                                                                                   l
                   3. 1040 filers: Enter the total of any-

                                                                                   m
                                                                                   l
                      ¥ Exclusion of income from Puerto Rico, and                                ~~~~ 3                       0.

                                                                                   o
                      ¥ Amounts from Form 2555, lines 45 and 50; Form 2555-EZ,
                          line 18; and Form 4563, line 15.
                      1040A and 1040NR filers: Enter -0-.
                   4. Add lines 2 and 3. Enter the total. ~~~~~~~~~~~~~~~~~~~ 4                                         695,592.


                                                                                   p
                   5. Enter the amount shown below for your filing status.


                                                                                   m
                      ¥ Married filing jointly - $110,000


                                                                                   o
                      ¥ Single, head of household, or qualifying widow(er) - $75,000             ~~~~ 5                 110,000.
                      ¥ Married filing separately - $55,000
                   6. Is the amount on line 4 more than the amount on line 5?
                               No. Leave line 6 blank. Enter -0- on line 7.
                         X Yes. Subtract line 5 from line 4. ~~~~~~~~~~~~~~~~ 6                                         586,000.
                               If the result is not a multiple of $1,000, increase it to the next multiple of
                               $1,000 (for example, increase $425 to $1,000, increase $1,025 to $2,000, etc).
                    7. Multiply the amount on line 6 by 5% (.05). Enter the result. ~~~~~~~~~~~~~~~~~~~~~~~~ 7                               29,300.
                    8. Is the amount on line 1 more than the amount on line 7?
                          X No. STOP




   Part 2
                                                                         PY
                               You cannot take the child tax credit on Form 1040, line 52, Form 1040A, line 35,
                               or Form 1040NR, line 49. You also cannot take the additional child tax credit.
                               Yes. Subtract line 7 from line 1. Enter the result. •••••••••••••••••••••••• 8
                    9. Enter the amount from Form 1040, line 47, Form 1040A, line 30, or


                                                                                         p
                       Form 1040NR, line 45. ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 9


                                                                                         m
                   10. 1040 filers: Enter the total of the amounts from lines 48 through 51.*      ~ 10


                                                                                         o
                                                      CO
                       1040A filers: Enter the total of the amounts from lines 31 through 34.
                       1040NR filers: Enter the total of the amounts from lines 46 through 48.*
                   11. Are you claiming any of the following credits?
                       ¥ Residential energy efficient property credit, Form 5695, Part I.
                       ¥ Mortgage interest credit, Form 8396
                       ¥ Qualified adoption expenses, Form 8839


                                                                                                                     p
                       ¥ District of Columbia first-time homebuyer credit, Form 8859


                                                                                                                     m
                                                                                                                     l
                               No. Enter the amount from line 10.                                                     ~~~~ 11


                                                                                                                     o
                               Yes. If you are filing Form 2555 or 2555-EZ, enter the amount from line 10. Otherwise,
                                     complete the Line 11 Worksheet to figure the amount to enter here.
                   12. Subtract line 11 from line 9. Enter the result. ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 12


                                                                          p
                                                                          m
                   13. Is the amount on line 8 of this worksheet more than the amount on line 12?


                                                                          o
                               No. Enter the amount from line 8.                  This is your
                               Yes. Enter the amount from line 12.                child tax credit. •••••••••••••••• 13



                   * Also include amounts from:
                      Form 5695, line 30
                      Form 8910, line 15
                      Form 8936, line 23
                      Schedule R, line 22




  603711
  04-01-16
                                                                       3.1
12311009 131834 67054.1                                    2016.06000 SWENNING, TODD                                                        67054_14
               Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 14 of 56
                                                                                                                                         OMB No. 1545-0074
  SCHEDULE A                                                  Itemized Deductions
  (Form 1040)
  Department of the Treasury
                                    | Information about Schedule A and its separate instructions is at www.irs.gov/schedulea .            2016
                                                                                                                                          Attachment
  Internal Revenue Service   (99)                                  | Attach to Form 1040.                                                 Sequence No.  07
  Name(s) shown on Form 1040                                                                                                     Your social security number


  TODD A. & NARAYANI M. SWENNING
                                                                                                                                           " "
                                                                                                                                  ***-**-3655
  Medical                   Caution: Do not include expenses reimbursed or paid by others.
  and                   1   Medical and dental expenses (see instructions) ~~~~~~~~~~~~~~~~~                 1
  Dental                2   Enter amount from Form 1040, line 38 ~~~~~~~~~~                     2
  Expenses              3   Multiply line 2 by 10% (0.10). But if either you or your spouse was born before
                            January 2, 1952, multiply line 2 by 7.5% (0.075) instead ~~~~~~~~~~~~~           3
                        4   Subtract line 3 from line 1. If line 3 is more than line 1, enter -0-••••••••••••••••••••  4


                                                          p
  Taxes You

                                                          m
                        5   State and local (check only one box):


                                                          o
  Paid                      a X Income taxes, or                                   SEE STATEMENT 4
                                                                ~~~~~~~~~~~~~~~~~~~~~~~~~                    5   76,118.
                            b        General sales taxes
                        6   Real estate taxes (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~                     6
                        7   Personal property taxes ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                             7
                        8   Other taxes. List type and amount |
                                                                        1111111111111111111
                                                                                                             8
                            1111111111111111111111111111111111111                                                                                76,118.
                       9    Add lines 5 through 8 ••••••••••••••••••••••••••••••••••••••••                             9
  Interest            10    Home mortgage interest and points reported to you on Form 1098~~~~~~~~ 10
  You Paid            11    Home mortgage interest not reported to you on Form 1098. If paid to the person
                            from whom you bought the home, see instructions and show that person's name,
                            identifying no., and address |

  Note:
  Your mortgage
  interest
  deduction may 13
  be limited (see 14
  instructions).
                    12



                    15
                            1111111111111111111111111111111111111
                            1111111111111111111111111111111111111
                                                                          PY
                            Points not reported to you on Form 1098. See instructions for special rules ~~~ 12
                            Mortgage insurance premiums (see instructions) ~~~~~~~~~~~~~~~~ 13
                            Investment interest. Attach Form 4952 if required. (See instructions.) ~~~~~~ 14
                            Add lines 10 through 14•••••••••••••••••••••••••••••••••••••••
                                                                                                              11




                                                                                                                                     15
  Gifts to          16      Gifts by cash or check. If you made any gift of $250 or more, see instructions ~~ 16
                                                         CO
  Charity           17      Other than by cash or check. If any gift of $250 or more, see instructions.
  If you made a             You must attach Form 8283 if over $500 ~~~~~~~~~~~~~~~~~~~~ 17
  gift and got a
  benefit for it,   18      Carryover from prior year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 18
  see instructions. 19      Add lines 16 through 18 ••••••••••••••••••••••••••••••••••••••                                           19
  Casualty and
  Theft Losses      20      Casualty or theft loss(es). Attach Form 4684. (See instructions.) •••••••••••••••••••                    20
  Job Expenses 21           Unreimbursed employee expenses - job travel, union dues, job education, etc.
  and Certain               Attach Form 2106 or 2106-EZ if required. (See instructions.) |
  Miscellaneous
  Deductions                1111111111111111111111111111111111111
                                                                                                              21
                            1111111111111111111111111111111111111
                      22    Tax preparation fees ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               22
                      23    Other expenses - investment, safe deposit box, etc. List type and amount |

                            1111111111111111111111111111111111111
                            1111111111111111111111111111111111111
                                                                                                              23
                            1111111111111111111111111111111111111
                      24    Add lines 21 through 23~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 24
                      25    Enter amount from Form 1040, line 38 ~~~~~~~~~~ 25
                      26    Multiply line 25 by 2% (0.02) ~~~~~~~~~~~~~~~~~~~~~~~~~~ 26
                      27    Subtract line 26 from line 24. If line 26 is more than line 24, enter -0- •••••••••••••••••              27
  Other         28          Other - from list in instructions. List type and amount |
  Miscellaneous                                      111111111111111111111
  Deductions                11111111111111111111111111111111111111111111111
                                                                                                                              28


                                                                                                             p
                      29    Is Form 1040, line 38, over $155,650?

                                                                                                             n
                                                                                                             m
                                   No. Your deduction is not limited. Add the amounts in the far right column


                                                                                                             n
  Total                            for lines 4 through 28. Also, enter this amount on Form 1040, line 40.        STMT  5
                                                                                                                 ~~~~~~~~     29       64,589.

                                                                                                             o
  Itemized                     X Yes. Your deduction may be limited. See the Itemized Deductions
  Deductions                       Worksheet in the instructions to figure the amount to enter.
                      30    If you elect to itemize deductions even though they are less than your standard deduction,
                            check here •••••••••••••••••••••••••••••••••••••••• |
  LHA    619501 11-07-16    For Paperwork Reduction Act Notice, see Form 1040 instructions.                             Schedule A (Form 1040) 2016
                                                                          4
12311009 131834 67054.1                                       2016.06000 SWENNING, TODD                                                       67054_14
                Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 15 of 56

                                                           Profit or Loss      From Business
                                                                                                                                                      OMB No. 1545-0074
  SCHEDULE C
  (Form 1040)
  Department of the Treasury
                                                                      (Sole Proprietorship)
                                         | Information about Schedule C and its separate instructions is at www.irs.gov/schedulec.                      2016
                                                                                                                                                        Attachment
  Internal Revenue Service (99)             | Attach to Form 1040, 1040NR, or 1041; partnerships generally must file Form 1065.                         Sequence No.   09
  Name of proprietor                                                                                                                    Social security number (SSN)


  NARAYANI M. SWENNING                                                                                                                      ***-**-8711
   A      Principal business or profession, including product or service (see instructions)                                             B Enter code from instructions
  YOGA INSTRUCTION                                                                                                                                   | 999999
   C      Business name. If no separate business name, leave blank.                                                                     D Employer ID number (EIN), (see instr.)
  NARAYANI YOGA                                                                                 **-***0761
   E      Business address (including suite or room no.) |     665 E VEREDA SUR
                                                               11111111111111111111111111111111111111111111
                                                               PALM SPRINGS, CA 92262
          City, town or post office, state, and ZIP code
   F      Accounting method:           (1) X Cash           (2)        Accrual (3)        Other (specify) |
                                                                                                                 11111111111111111111111111
   G      Did you "materially participate" in the operation of this business during 2016? If "No," see instructions for limit on losses ~~~~~~~~~ X Yes   No
   H      If you started or acquired this business during 2016, check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
   I      Did you make any payments in 2016 that would require you to file Form(s) 1099? (see instructions) ~~~~~~~~~~~~~~~~                        Yes X No
   J      If "Yes," did you or will you file required Forms 1099? •••••••••••••••••••••••••••••••••••••                                             Yes   No
   Part I        Income
   1      Gross receipts or sales. See instructions for line 1 and check the box if this income was reported to you on Form W-2
          and the "Statutory employee" box on that form was checked ~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                             1
   2      Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              2
   3      Subtract line 2 from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          3
   4      Cost of goods sold (from line 42) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       4
   5      Gross profit. Subtract line 4 from line 3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  5
   6
   7
   Part II
    8
    9
          Advertising ~~~~~~~~~~~~
          Car and truck expenses
                                                      8
                                                                                  PY
          Other income, including federal and state gasoline or fuel tax credit or refund (see instructions) ~~~~~~~~~~~~~~~
          Gross income. Add lines 5 and 6 •••••••••••••••••••••••••••••••••••••••• |
                 Expenses. Enter expenses for business use of your home only on line 30.
                                                                                       18
                                                                                       19
                                                                                            Office expense ~~~~~~~~~~~~~~
                                                                                            Pension and profit-sharing plans ~~~~~~
                                                                                                                                             6
                                                                                                                                             7


                                                                                                                                            18
                                                                                                                                            19
          (see instructions) ~~~~~~~~~                 9                               20   Rent or lease (see instructions):
                                                             CO
  10      Commissions and fees ~~~~~~                 10                                  a Vehicles, machinery, and equipment ~~~~        20a
  11      Contract labor (see instructions) ~~        11                                  b Other business property ~~~~~~~~~              20b
  12      Depletion ~~~~~~~~~~~~                      12                               21   Repairs and maintenance ~~~~~~~~~              21
  13      Depreciation and section 179                                                 22   Supplies (not included in Part III) ~~~~~      22                       408.
          expense deduction (not included in                                           23   Taxes and licenses ~~~~~~~~~~~~                23
          Part III) (see instructions) ~~~~~          13                               24   Travel, meals, and entertainment:
  14      Employee benefit programs (other                                                a Travel ~~~~~~~~~~~~~~~~~                       24a
          than on line 19) ~~~~~~~~~~                 14                                  b Deductible meals and
  15      Insurance (other than health) ~~~~          15                                    entertainment (see instructions) ~~~~~~        24b
  16     Interest:                                                                     25   Utilities ~~~~~~~~~~~~~~~~~                    25
       a Mortgage (paid to banks, etc.) ~~~          16a                               26   Wages (less employment credits) ~~~~~          26
       b Other ~~~~~~~~~~~~~~                           16b                            27 a Other expenses (from line 48) ~~~~~~~          27a
  17      Legal and professional services ••             17                               b Reserved for future use •••••••••              27b
  28      Total expenses before expenses for business use of home. Add lines 8 through 27a ~~~~~~~~~~~~~~~~~ |                             28                      408.
  29      Tentative profit or (loss). Subtract line 28 from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       29                     -408.
  30      Expenses for business use of your home. Do not report these expenses elsewhere. Attach Form 8829
          unless using the simplified method (see instructions).
          Simplified method filers only: enter the total square footage of: (a) your home:
          and (b) the part of your home used for business:                                                              .
          Use the Simplified Method Worksheet in the instructions to figure the amount to enter on line 30 ~~~~~~~~~~~~~~                   30


          B                                                                                                                          p
  31      Net profit or (loss). Subtract line 30 from line 29.


                                                                                                                                     m
            If a profit, enter on both Form 1040, line 12 (or Form 1040NR, line 13) and on Schedule SE, line 2.


          B                                                                                                                          o
      (If you checked the box on line 1, see instructions). Estates and trusts, enter on Form 1041, line 3.                                 31                    -408.


                                                                                                                                     p
         If a loss, you must go to line 32.


          B                                                                                                                          n
  32  If you have a loss, check the box that describes your investment in this activity (see instructions).

                                                                                                                                     m
                                                                                                                                                    X

                                                                                                                                     n
                                                                                                                                                          All investment
         If you checked 32a, enter the loss on both Form 1040, line 12, (or Form 1040NR, line 13) and on Schedule SE, line 2.               32a           is at risk.



          B                                                                                                                          o
                                                                                                                                                          Some investment
      (If you checked the box on line 1, see the line 31 instructions). Estates and trusts, enter on Form 1041, line 3.                     32b           is not at risk.
         If you checked 32b, you must attach Form 6198. Your loss may be limited.
  LHA For   Paperwork Reduction Act Notice, see the separate instructions.                                                                Schedule C (Form 1040) 2016
  620001 11-07-16
                                                                              5
12311009 131834 67054.1                                           2016.06000 SWENNING, TODD                                                             67054_14
               Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 16 of 56

          8959
                                                                                                                                OMB No. 1545-0074
                                                    Additional Medicare Tax
  Form
                                  | If any line does not apply to you, leave it blank. See separate instructions.                2016
  Department of the Treasury                  | Attach to Form 1040, 1040NR, 1040-PR, or 1040-SS.                               Attachment
  Internal Revenue Service                                                                                                      Sequence No.   71
                                 | Information about Form 8959 and its instructions is at www.irs.gov/form8959.
  Name(s) shown on return                                                                                           Your social security number
  TODD A. & NARAYANI M. SWENNING                                                                                             ***-**-3655
   Part I Additional Medicare Tax on Medicare Wages
    1 Medicare wages and tips from Form W-2, box 5. If you have
      more than one Form W-2, enter the total of the amounts
      from box 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         1          696,000.
    2 Unreported tips from Form 4137, line 6 ~~~~~~~~~~~~~~~~~~~~~                           2
    3 Wages from Form 8919, line 6 ~~~~~~~~~~~~~~~~~~~~~~~~~~                                3
    4 Add lines 1 through 3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   4          696,000.
    5 Enter the following amount for your filing status:
      Married filing jointly ~~~~~~~~~~~~~~ $250,000
      Married filing separately ~~~~~~~~~~~~ $125,000
      Single, Head of household, or Qualifying widow(er) $200,000 ~~~~~~~~~~~                5          250,000.
    6 Subtract line 5 from line 4. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           6           446,000.
    7 Additional Medicare Tax on Medicare wages. Multiply line 6 by 0.9% (0.009). Enter here and go to Part II•••••     7             4,014.
   Part II        Additional Medicare Tax on Self-Employment Income
   8 Self-employment income from Schedule SE (Form 1040),
     Section A, line 4, or Section B, line 6. If you had a loss, enter
     -0- (Form 1040-PR and Form 1040-SS filers, see instructions.) ~~~~~~~~~~               8
   9 Enter the following amount for your filing status:
     Married filing jointly ~~~~~~~~~~~~~~ $250,000
     Married filing separately ~~~~~~~~~~~~ $125,000
                                                                  PY
     Single, Head of household, or Qualifying widow(er) $200,000 ~~~~~~~~~~~
  10 Enter the amount from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                            9
                                                                                           10
  11 Subtract line 10 from line 9. If zero or less, enter -0- ~~~~~~~~~~~~~~~~             11
                                                 CO
  12 Subtract line 11 from line 8. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           12
  13 Additional Medicare Tax on self-employment income. Multiply line 12 by 0.9% (0.009). Enter
     here and go to Part III •••••••••••••••••••••••••••••••••••••••••••••                                              13
   Part III       Additional Medicare Tax on Railroad Retirement Tax Act (RRTA) Compensation
  14 Railroad retirement (RRTA) compensation and tips from
     Form(s) W-2, box 14 (see instructions) ~~~~~~~~~~~~~~~~~~~~~~                         14
  15 Enter the following amount for your filing status:
     Married filing jointly ~~~~~~~~~~~~~~ $250,000
     Married filing separately ~~~~~~~~~~~~ $125,000
     Single, Head of household, or Qualifying widow(er) $200,000 ~~~~~~~~~~~               15
  16 Subtract line 15 from line 14. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           16
  17 Additional Medicare Tax on railroad retirement (RRTA) compensation. Multiply line 16 by
     0.9% (0.009). Enter here and go to Part IV••••••••••••••••••••••••••••••••••••                                     17
   Part IV        Total Additional Medicare Tax
  18 Add lines 7, 13, and 17. Also include this amount on Form 1040, line 62, (Form 1040NR,
     1040-PR, and 1040-SS filers, see instructions) and go to Part V •••••••••••••••••••••••••                          18              4,014.
   Part V         Withholding Reconciliation
   19 Medicare tax withheld from Form W-2, box 6. If you have more than
       one Form W-2, enter the total of the amounts from box 6 ~~~~~~~~~~~~~                       19  14,192.
   20 Enter the amount from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20 696,000.
   21 Multiply line 20 by 1.45% (0.0145). This is your regular
       Medicare tax withholding on Medicare wages ~~~~~~~~~~~~~~~~~~                               21  10,092.
   22 Subtract line 21 from line 19. If zero or less, enter -0-. This is your Additional Medicare Tax
       withholding on Medicare wages ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  22                       4,100.
   23 Additional Medicare Tax withholding on railroad retirement (RRTA) compensation from Form
       W-2, box 14 (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                23
   24 Total Additional Medicare Tax withholding. Add lines 22 and 23. Also include this
       amount with federal income tax withholding on Form 1040, line 64 (Form 1040NR, 1040-PR,
       and 1040-SS filers, see instructions) ••••••••••••••••••••••••••••••••••••••                            24                       4,100.
  623111 10-05-16 LHA For Paperwork Reduction Act Notice, see your tax return instructions.                                       Form 8959 (2016)
                                                                  6
12311009 131834 67054.1                               2016.06000 SWENNING, TODD                                                   67054_14
                Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 17 of 56

           8960                                 Net Investment Income Tax -                                                OMB No. 1545-2227

  Form
                                               Individuals, Estates, and Trusts                                             2016
  Department of the Treasury                            | Attach to your tax return.                                         Attachment
  Internal Revenue Service (99)                                                                                              Sequence No. 72
                            | Information about Form 8960 and its separate instructions is at www.irs.gov/form8960.
  Name(s) shown on your tax return                                                                          Your social security number or EIN
  TODD A. & NARAYANI M. SWENNING                                                                                    ***-**-3655
   Part I Investment Income Section 6013(g) election (see instructions)
                                                     Section 6013(h) election (see instructions)
                                                     Regulations section 1.1411-10(g) election (see instructions)
    1      Taxable interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                1
    2      Ordinary dividends (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               2
    3      Annuities (see instructions) •••••••••••••••••••••••••••••••••••••••••                                    3
    4a     Rental real estate, royalties, partnerships, S corporations, trusts,
           etc. (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  4a
     b     Adjustment for net income or loss derived in the ordinary course of
           a non-section 1411 trade or business (see instructions) ~~~~~~~~~~~~                   4b
     c     Combine lines 4a and 4b ••••••••••••••••••••••••••••••••••••••••••                                       4c
    5a     Net gain or loss from disposition of property (see instructions) ~~~~~~~~~             5a
     b     Net gain or loss from disposition of property that is not subject to
           net investment income tax (see instructions) ~~~~~~~~~~~~~~~~~~                        5b
     c     Adjustment from disposition of partnership interest or S corporation
           stock (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  5c
     d     Combine lines 5a through 5c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     5d
    6
    7
    8
   Part II
   9a
                                                                   PY
           Adjustments to investment income for certain CFCs and PFICs (see instructions) ~~~~~~~~~~~~~~~
           Other modifications to investment income (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~
           Total investment income. Combine lines 1, 2, 3, 4c, 5d, 6, and 7 •••••••••••••••••••••••
                   Investment Expenses Allocable to Investment Income and Modifications
           Investment interest expenses (see instructions) ~~~~~~~~~~~~~~~~      9a
                                                                                                                     6
                                                                                                                     7
                                                                                                                     8



    b      State, local, and foreign income tax (see instructions) ~~~~~~~~~~~~~ 9b
                                                  CO
    c      Miscellaneous investment expenses (see instructions) ~~~~~~~~~~~~~    9c
    d      Add lines 9a, 9b, and 9c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     9d
  10       Additional modifications (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           10
  11       Total deductions and modifications. Add lines 9d and 10 •••••••••••••••••••••••••••                      11
   Part III        Tax Computation
  12       Net investment income. Subtract Part II, line 11 from Part I, line 8. Individuals complete lines 13-
           17. Estates and trusts complete lines 18a-21. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~           12
           Individuals:
  13       Modified adjusted gross income (see instructions) ~~~~~~~~~~~~~~~                      13  695,592.
  14       Threshold based on filing status (see instructions) ~~~~~~~~~~~~~~~                    14  250,000.
  15       Subtract line 14 from line 13. If zero or less, enter -0- ~~~~~~~~~~~~~~               15  445,592.
  16       Enter the smaller of line 12 or line 15 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                       16
  17       Net investment income tax for individuals. Multiply line 16 by 3.8% (.038). Enter here and
           include on your tax return (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                      17
           Estates and Trusts:
  18a      Net investment income (line 12 above) ~~~~~~~~~~~~~~~~~~~~~ 18a
    b      Deductions for distributions of net investment income and
           deductions under section 642(c) (see instructions) ~~~~~~~~~~~~~~~ 18b
     c     Undistributed net investment income. Subtract line 18b from 18a (see
           instructions). If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~ 18c
  19a      Adjusted gross income (see instructions) ~~~~~~~~~~~~~~~~~~~ 19a
    b      Highest tax bracket for estates and trusts for the year (see
           instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 19b
    c      Subtract line 19b from line 19a. If zero or less, enter -0- ~~~~~~~~~~~~~ 19c
  20       Enter the smaller of line 18c or line 19c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            20
  21       Net investment income tax for estates and trusts. Multiply line 20 by 3.8% (.038). Enter here
           and include on your tax return (see instructions) ••••••••••••••••••••••••••••••                         21
  LHA      For Paperwork Reduction Act Notice, see your tax return instructions.                                             Form 8960 (2016)

  623121 12-15-16
                                                                   7
12311009 131834 67054.1                                2016.06000 SWENNING, TODD                                              67054_14
          Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 18 of 56
  TODD A. & NARAYANI M. SWENNING                                   ***-**-3655
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                   }}}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1040                 PERSONAL EXEMPTION WORKSHEET           STATEMENT   1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

1.    IS THE AMOUNT ON FORM 1040, LINE 38, MORE THAN THE AMOUNT SHOWN ON LINE 4
      BELOW FOR YOUR FILING STATUS?
      NO. STOP. MULTIPLY $4,050 BY THE TOTAL NUMBER OF EXEMPTIONS CLAIMED
           ON FORM 1040, LINE 6D, AND ENTER THE RESULT ON LINE 42.
      YES. CONTINUE
2.    MULTIPLY $4,050 BY THE TOTAL NUMBER OF EXEMPTIONS CLAIMED
      ON FORM 1040, LINE 6D                                               16,200.
3.    ENTER THE AMOUNT FROM FORM 1040, LINE 38            695,592.
4.    ENTER THE AMOUNT FOR YOUR FILING STATUS             311,300.
        SINGLE                              $259,400
        MARRIED FILING JOINTLY OR WIDOW(ER) $311,300
        MARRIED FILING SEPARATELY           $155,650
        HEAD OF HOUSEHOLD                   $285,350
5.    SUBTRACT LINE 4 FROM LINE 3. IF THE RESULT IS
      MORE THAN $122,500 ($61,250 IF MARRIED FILING
      SEPARATELY), STOP. ENTER -0- ON LINE 42             384,292.
6.    DIVIDE LINE 5 BY $2,500 ($1,250 IF MARRIED
      FILING SEPARATELY). IF THE RESULT IS NOT A
      WHOLE NUMBER, INCREASE IT TO THE NEXT HIGHER


7.

8.
      TO 1)
                                           PY
      WHOLE NUMBER (FOR EXAMPLE, INCREASE 0.0004

      MULTIPLY LINE 6 BY 2% (.02) AND ENTER THE RESULT
      AS A DECIMAL
      MULTIPLY LINE 2 BY LINE 7
                                                                   }}}}}}}}}}}}}}
                                CO
9.    SUBTRACT LINE 8 FROM LINE 2. TOTAL TO FORM 1040, LINE 42.
                                                                   ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1040              WAGES RECEIVED AND TAXES WITHHELD         STATEMENT   2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                       FEDERAL     STATE    CITY
T                            AMOUNT      TAX        TAX      SDI    FICA MEDICARE
S   EMPLOYER'S NAME           PAID     WITHHELD   WITHHELD TAX W/H   TAX     TAX
-   }}}}}}}}}}}}}}}        }}}}}}}}}} }}}}}}}}}} }}}}}}}}} }}}}}}} }}}}}}} }}}}}}}
S   TODD SWENNING MD PC       40,500.     5,598.    1,414.    365. 2,511.     587.
T   TODD SWENNING MD PC      655,500.   202,503.   73,378.    961. 7,347. 13,604.
                           }}}}}}}}}} }}}}}}}}}} }}}}}}}}} }}}}}}} }}}}}}} }}}}}}}
TOTALS                       696,000.   208,101.   74,792. 1,326. 9,858. 14,191.
                           ~~~~~~~~~~ ~~~~~~~~~~ ~~~~~~~~~ ~~~~~~~ ~~~~~~~ ~~~~~~~




                                               8                       STATEMENT(S) 1, 2
12311009 131834 67054.1            2016.06000 SWENNING, TODD                   67054_14
         Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 19 of 56
  TODD A. & NARAYANI M. SWENNING                                   ***-**-3655
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                   }}}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1040                  FEDERAL INCOME TAX WITHHELD           STATEMENT   3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

T
S   DESCRIPTION                                                              AMOUNT
-   }}}}}}}}}}}                                                          }}}}}}}}}}}}}}
S   TODD SWENNING MD PC                                                          5,598.
T   TODD SWENNING MD PC                                                        202,503.
    FORM 8959, LINE 24                                                           4,100.
                                                                         }}}}}}}}}}}}}}
TOTAL TO FORM 1040, LINE 64                                                    212,201.
                                                                         ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE A               STATE AND LOCAL INCOME TAXES            STATEMENT   4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                  AMOUNT
}}}}}}}}}}}                                                              }}}}}}}}}}}}}}
TODD SWENNING MD   PC                                                            1,414.
STATE DISABILITY   INSURANCE - TODD SWENNING MD PC                                  365.
TODD SWENNING MD   PC                                                           73,378.
STATE DISABILITY

TOTAL TO SCHEDULE A, LINE 5               PY
                   INSURANCE - TODD SWENNING MD PC                                  961.
                                                                         }}}}}}}}}}}}}}
                                                                                76,118.
                                                                         ~~~~~~~~~~~~~~
                               CO




                                              9                       STATEMENT(S) 3, 4
12311009 131834 67054.1           2016.06000 SWENNING, TODD                   67054_14
        Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 20 of 56
  TODD A. & NARAYANI M. SWENNING                                   ***-**-3655
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                   }}}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE A              ITEMIZED DEDUCTIONS WORKSHEET            STATEMENT   5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

 1.   ENTER THE TOTAL OF THE AMOUNTS FROM SCHEDULE A, LINES 4,
      9, 15, 19, 20, 27, AND 28.                                                76,118.
 2.   ENTER THE TOTAL OF THE AMOUNTS FROM SCHEDULE A, LINES 4,
      14, AND 20, PLUS ANY GAMBLING AND CASUALTY OR THEFT
      LOSSES INCLUDED ON LINE 28.                                                    0.
 3.   IS THE AMOUNT ON LINE 2 LESS THAN THE AMOUNT ON LINE 1?
      IF NO, YOUR DEDUCTION IS NOT LIMITED. ENTER THE AMOUNT
      FROM LINE 1 ABOVE ON SCHEDULE A, LINE 29.
      IF YES, SUBTRACT LINE 2 FROM LINE 1.                                      76,118.
 4.   MULTIPLY LINE 3 BY 80% (.80).                        60,894.
 5.   ENTER THE AMOUNT FROM FORM 1040, LINE 38.           695,592.
 6.   ENTER $311,300 IF MARRIED FILING JOINTLY OR
      QUALIFYING WIDOW(ER); $285,350 IF HEAD OF
      HOUSEHOLD; $259,400 IF SINGLE; OR $155,650
      IF MARRIED FILING SEPARATELY.                       311,300.
 7.   IS THE AMOUNT ON LINE 6 LESS THAN THE AMOUNT
      ON LINE 5?
      IF NO, YOUR DEDUCTION IS NOT LIMITED. ENTER
      THE AMOUNT FROM LINE 1 ABOVE ON SCHEDULE A,


 8.
 9.
      LINE 29.

      MULTIPLY LINE 7 BY 3% (.03).       PY
      IF YES, SUBTRACT LINE 6 FROM LINE 5.

      ENTER THE SMALLER OF LINE 4 OR LINE 8.
                                                          384,292.
                                                           11,529.
                                                                               11,529.
                                                                        }}}}}}}}}}}}}}
10.   TOTAL ITEMIZED DEDUCTIONS. SUBTRACT LINE 9 FROM LINE 1.
                              CO
      ENTER THE RESULT HERE AND ON SCHEDULE A, LINE 29.                        64,589.
                                                                        ~~~~~~~~~~~~~~




                                             10                         STATEMENT(S) 5
12311009 131834 67054.1          2016.06000 SWENNING, TODD                   67054_14
               Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 21 of 56
  022                                                                                                                              DO NOT MAIL THIS FORM TO THE FTB
   TAXABLE YEAR                                                                                                                                                           FORM
       2016              California e-file Signature Authorization for Individuals                                                                                       8879
  Your name                                                                                                                            Your SSN or ITIN

  TODD A. SWENNING                                                                                                                      ***-**-3655
  Spouse's/RDP's name                                                                                                                  Spouse's/RDP's SSN or ITIN
  NARAYANI M. SWENNING                                                                                                                  ***-**-8711
  Part I     Tax Return Information (whole dollars only)
  1 California Adjusted Gross Income (Form 540, line 17; Form 540 2EZ, line 16; Long Form 540NR, line 32;
      or Short Form 540NR, line 32) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   1                695,592.
  2   Amount You Owe (Form 540, line 111; Form 540 2EZ, line 31; Long Form 540NR, line 121;
      or Short Form 540NR, line 121) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   2                               0.
  3   Refund or No Amount Due (Form 540, line 115; Form 540 2EZ, line 32; Long Form 540NR, line 125;
      or Short Form 540NR, line 125) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   3                   14,101.

  Part II       Taxpayer Declaration and Signature Authorization (Be sure you obtain and keep a copy of your return.)
  Under penalties of perjury, I declare that I have examined a copy of my individual income tax return and accompanying schedules and statements for the tax year ending
  December 31, 2016, and to the best of my knowledge and belief, it is true, correct, and complete. I further declare that the information I provided to my electronic return
  originator (ERO), transmitter, or intermediate service provider (including my name, address, and social security number or individual tax identification number) and the
  amounts shown in Part I above agree with the information and amounts shown on the corresponding lines of my electronic income tax return. If applicable, I authorize an
  electronic funds withdrawal of the amount on line 2 and/or the estimated tax payments as shown on my return and on form FTB 8455, California e-file Payment Record for
  Individuals, or a comparable form. If applicable, I declare that direct deposit refund amount on line 3 agrees with the direct deposit authorization stated on my return. If I
  have filed a joint return, this is an irrevocable appointment of the other spouse/RDP as an agent to authorize an electronic funds withdrawal or direct deposit. I authorize



                                                                                   PY
  my ERO, transmitter, or intermediate service provider to transmit my complete return to the Franchise Tax Board (FTB). If the processing of my return or refund is
  delayed, I authorize the FTB to disclose to my ERO, intermediate service provider, and/or transmitter the reason(s) for the delay or the date when the refund was
  sent. If I am filing a balance due return, I understand that if the FTB does not receive full and timely payment of my tax liability, I remain liable for the tax liability and all
  applicable interest and penalties. I acknowledge that I have read and consent to the Electronic Funds Withdrawal Consent included on the copy of my electronic income
  tax return. I have selected a personal identification number (PIN) as my signature for my electronic income tax return and, if applicable, my Electronic Funds Withdrawal
  Consent.

  Taxpayer's PIN: check one box only
                                                              CO
   X I authorize WILLIAM J. HEALEY III, CPA                                                                             to enter my PIN          67054
                                                             ERO firm name                                                                           Do not enter all zeros
         as my signature on my 2016 e-filed California individual income tax return.


         I will enter my PIN as my signature on my 2016 e-filed California individual income tax return. Check this box only if you are entering your own
         PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.
  Your signature     J                                                                                                        Date   J

  Spouse's/RDP's PIN: check one box only
   X I authorize WILLIAM J. HEALEY III, CPA                                                                             to enter my PIN          67054
                                                             ERO firm name                                                                           Do not enter all zeros
         as my signature on my 2016 e-filed California individual income tax return.


         I will enter my PIN as my signature on my 2016 e-filed California individual income tax return. Check this box only if you are entering your own
         PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.
  Spouse's/RDP's signature        J                                                                                           Date   J

                                                           Practitioner PIN Method Returns Only - continue below
  Part III      Certification and Authentication - Practitioner PIN Method Only
  ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                   30121416744
                                                                                                                                   Do not enter all zeros
  I certify that the above numeric entry is my PIN, which is my signature for the 2016 California individual income tax return for the taxpayer(s) indicated above. I confirm
  that I am submitting this return in accordance with the requirements of the Practitioner PIN method and FTB Pub. 1345, 2016 e-file Handbook for Authorized e-file
  Providers.
  ERO's signature      J                                                                                                      Date   J

  For Privacy Notice, get FTB 1131 ENG/SP.                                                                                                                     FTB 8879 C2 2016

  639311 11-17-16
                                                                               1
12311009 131834 67054.1                                            2016.06000 SWENNING, TODD                                                                     67054_14
                    Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 22 of 56
                                                                                                                                                     639001 03-20-17
TAXABLE YEAR
                                                                                                                                                    FORM
        2016               California Resident Income Tax Return                                                                                    540
APE                                                                                                     ATTACH FEDERAL RETURN

***-**-****                         SWEN    ***-**-****                                                 16         PBA           999999
TODD                                A SWENNING                                                                                                                    A
NARAYANI                            M SWENNING                                                                                                                    R
                                                                                                                                                                 RP
140 WEST VIA LOLA
PALM SPRINGS                                    CA       92262

**-*******                         **-*******




                1        Single                                    4
                                                                              PY
                                                                            Head of household (with qualifying person). See instructions.
                2    X   Married/RDP filing jointly. See inst.     5        Qualifying widow(er) with dependent child. Enter year spouse/RDP died
                                                             CO
Status
Filing




                3        Married/RDP filing separately. Enter spouse's/RDP's SSN or ITIN above and full name here


                    If your California filing status is different from your federal filing status, check the box here ~~~~~~~~~

               6 If someone can claim you (or your spouse/RDP) as a dependent, check the box here. See inst. •••• ¥ 6
             | For line 7, line 8, line 9, and line 10: Multiply the amount you enter in the box by the pre-printed dollar amount for that line. Whole dollars only
               7 Personal: If you checked box 1, 3, or 4 above, enter 1 in the box. If you checked
                 box 2 or 5, enter 2, in the box. If you checked the box on line 6, see instructions j   ¥ 7 2          X $111 =      j
                                                                                                                                      ¥ $                     222
               8 Blind: If you (or your spouse/RDP) are visually impaired, enter 1;
                 if both are visually impaired, enter 2 ~~~~~~~~~~~~~~~~~~~~~ j                          ¥ 8            X $111 =      j
                                                                                                                                      ¥ $
               9 Senior: If you (or your spouse/RDP) are 65 or older, enter 1;
                  if both are 65 or older, enter 2 ~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 9                                         X $111 =      j
                                                                                                                                      ¥ $
              10 Dependents: Do not include yourself or your spouse/RDP.
Exemptions




                                         Dependent 1                                Dependent 2                                  Dependent 3

                    First Name      ¥ HENRY
                                    j                                          ¥ EDEN
                                                                               j                                             j
                                                                                                                             ¥


                    Last Name       ¥ SWENNING
                                    j                                          ¥ SWENNING
                                                                               j                                             j
                                                                                                                             ¥


                    SSN              ¥   ***-**-1983                            ¥   ***-**-2337                              ¥
                    Dependent's
                    relationship    ¥ SON
                                    j                                          ¥ SON
                                                                               j                                             j
                                                                                                                             ¥
                    to you

                    Total dependent exemptions ~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 10                                     2      X $344 =      j
                                                                                                                                        ¥   $                688

               11 Exemption amount: Add line 7 through line 10. Transfer this amount to line 32 ••••••••••                    j
                                                                                                                              ¥    11       $                910


                                                                 022          3101164                                            Form 540 C1 2016 Side 1
                       Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 23 of 56
                                                                                                                                         639002 03-20-17




 Your name: TODD                  A. SWENNING                                    Your SSN or ITIN:    ***-**-3655

                  12 State wages from your Form(s) W-2, box 16 ~~~~~~~~~~~~~~~~ ¥ 12                               696,000 . 00

                  13 Enter federal adjusted gross income from Form 1040, line 37; 1040A, line 21; or 1040EZ, line 4   ~~~~ j
                                                                                                                           ¥ 13        695,592 . 00

                  14 California adjustments - subtractions. Enter the amount from Schedule CA (540), line 37, column B ~~ ¥ 14                      . 00

                  15 Subtract line 14 from line 13. If less than zero, enter the result in parentheses. See instructions ~~~~~~ 15     695,592 . 00
 Taxable Income




                  16 California adjustments - additions. Enter the amount from Schedule CA (540), line 37, column C ~~~~ ¥ 16                       . 00

                                                                                                                                       695,592 . 00

                                 r                                                                                    p
                  17 California adjusted gross income. Combine line 15 and line 16 ~~~~~~~~~~~~~~~~~~~~~ ¥ 17


                                 n                                                                                    n
                                                                                                                      n
                  18 Enter the       Your California itemized deductions from Schedule CA (540), line 44; OR


                                 q                                                                                    m
                                                                                                                      n
                     larger of       Your California standard deduction shown below for your filing status:


                                 n                                                                                    n
                                                                                                                      o
                                     ¥ Single or Married/RDP filing separately ~~~~~~~~~~~~~~ $4,129


                                 s
                                     ¥ Married/RDP filing jointly, Head of household, or Qualifying widow(er) $8,258
                                     If Married/RDP filing separately or the box on line 6 is checked, STOP. See instructions ~ ¥ 18     8,258 . 00

                  19 Subtract line 18 from line 17. This is your taxable income. If less than zero, enter -0-   ~~~~~~~~~ j
                                                                                                                          ¥ 19         687,334 . 00

                  31 Tax. Check the box if from:
                                                   ¥
                                                           Tax Table
                                                       FTB 3800         ¥
                                                                             X

                                                                                   PY
                                                                                 Tax Rate Schedule
                                                                              FTB 3803 ~~~~~~~~~~~~~~~~~~~ ¥ 31
                  32 Exemption credits. Enter the amount from line 11. If your federal AGI is more than $182,459,
                     see instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                               ¥ 32
                                                                                                                                        60,691 . 00

                                                                                                                                                 0 . 00
 Tax




                  33 Subtract line 32 from line 31. If less than zero, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                          ¥ 33                          60,691 . 00
                                                                CO
                  34 Tax. See instructions. Check the box if from: ¥        Schedule G-1   ¥         FTB 5870A ~~~~~~~~~ ¥ 34                       . 00

                  35 Add line 33 and line 34 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                      ¥ 35                                              60,691 . 00


                  40 Nonrefundable Child and Dependent Care Expenses Credit. See instructions ~~~~~~~~~~~~~ ¥ 40                                    . 00


                  43 Enter credit name                                                     code ¥                and amount ~ ¥ 43                  . 00
Special Credits




                  44 Enter credit name                                                     code ¥                and amount ~ ¥ 44                  . 00


                  45 To claim more than two credits, see instructions. Attach Schedule P (540) ~~~~~~~~~~~~~~~ ¥ 45                                 . 00


                  46 Nonrefundable renter's credit. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 46                                              . 00


                  47 Add line 40 through line 46. These are your total credits ~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                        ¥ 47                                        . 00


                  48 Subtract line 47 from line 35. If less than zero, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                          ¥ 48                          60,691 . 00


                  61 Alternative minimum tax. Attach Schedule P (540) ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 61                                              . 00
Other Taxes




                  62 Mental Health Services Tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 62                                                . 00


                  63 Other taxes and credit recapture. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 63                                             . 00


                  64 Add line 48, line 61, line 62, and line 63. This is your total tax ••••••••••••••••••••• ¥ 64                      60,691 . 00

                      Side 2 Form 540 C1 2016                     022              3102164
                      Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 24 of 56
                                                                                                                                       639003 03-20-17




Your name: TODD                   A. SWENNING                                   Your SSN or ITIN:   ***-**-3655

                 71 California income tax withheld. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 71                               74,792 . 00

                 72 2016 CA estimated tax and other payments. See instructions ~~~~~~~~~~~~~~~~~~~~~ ¥ 72                                         . 00
Payments




                 73 Withholding (Form 592-B and/or 593). See instructions ~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 73                                           . 00


                 74 Excess SDI (or VPDI) withheld. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 74                                             . 00


                 75 Earned Income Tax Credit (EITC) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 75                                                      . 00


                 76 Add lines 71 through 75. These are your total payments. See instructions ~~~~~~~~~~~~~~~ j
                                                                                                             ¥ 76                    74,792 . 00
 Use
 Tax




                 91 Use Tax. See instructions~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 91                                             . 00



                 92 Payments balance. If line 76 is more than line 91, subtract line 91 from line 76 ~~~~~~~~~~~~~ j
                                                                                                                   ¥ 92              74,792 . 00

                 93 Use Tax balance. If line 91 is more than line 76, subtract line 76 from line 91 ~~~~~~~~~~~~~ j
                                                                                                                  ¥ 93                            . 00


                                                                                   PY
 Overpaid Tax/




                                                                                                                                     14,101 . 00
   Tax Due




                 94 Overpaid tax. If line 92 is more than line 64, subtract line 64 from line 92 ~~~~~~~~~~~~~~~~ j
                                                                                                                  ¥ 94


                 95 Amount of line 94 you want applied to your 2017 estimated tax ~~~~~~~~~~~~~~~~~~~~ ¥ 95                                       . 00


                 96 Overpaid tax available this year. Subtract line 95 from line 94 ~~~~~~~~~~~~~~~~~~~~~ ¥ 96                       14,101        00
                                                                CO
                 97 Tax due. If line 92 is less than line 64, subtract line 92 from line 64   ~~~~~~~~~~~~~~~~~~ j
                                                                                                                 ¥ 97                              00




                                                                 022              3103164                         Form 540 C1 2016   Side 3
                    Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 25 of 56
                                                                                                                         639004 03-20-17




Your name: TODD                 A. SWENNING                            Your SSN or ITIN:   ***-**-3655


                                                                                                         Code   Amount


                California Seniors Special Fund. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 400                                . 00


                Alzheimer's Disease/Related Disorders Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 401                                     . 00


                Rare and Endangered Species Preservation Program ~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 403                                   . 00


                California Breast Cancer Research Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 405                                       . 00


                California Firefighters' Memorial Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 406                                     . 00


                Emergency Food for Families Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 407                                          . 00


                California Peace Officer Memorial Foundation Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 408                                 . 00


                California Sea Otter Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 410                                            . 00




                                                                         PY
                California Cancer Research Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 413                                          . 00
Contributions




                RESERVED (DO NOT USE) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       .


                School Supplies for Homeless Children Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 422                                     . 00
                                                          CO
                State Parks Protection Fund/Parks Pass Purchase ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 423                                   . 00


                Protect Our Coast and Oceans Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 424                                          . 00


                Keep Arts in Schools Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 425                                             . 00


                State Children's Trust Fund for the Prevention of Child Abuse ~~~~~~~~~~~~~~~~~~~~~~ ¥ 430                          . 00


                Prevention of Animal Homelessness and Cruelty Fund   ~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 431                                . 00


                Revive the Salton Sea Fund    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 432                                          . 00


                California Domestic Violence Victims Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 433                                     . 00


                Special Olympics Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 434                                               . 00


                Type 1 Diabetes Research Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 435                                            . 00


                110 Add code 400 through code 435. This is your total contribution ~~~~~~~~~~~~~~~~~~~ ¥ 110                        . 00




                    Side 4 Form 540 C1 2016 (REV 03-17)   022           3104164
                                 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 26 of 56
                                                                                                                                                                                          639005 03-20-17




Your name: TODD                               A. SWENNING                                      Your SSN or ITIN:     ***-**-3655


                            111 AMOUNT YOU OWE. If you do not have an amount on line 96, add line 93, line 97, and line 110. See instructions. Do not send cash.
                                Mail to: FRANCHISE TAX BOARD
You Owe
Amount




                                         PO BOX 942867
                                         SACRAMENTO CA 94267-0001 ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 111                                                                                                  . 00
                                Pay online - Go to ftb.ca.gov for more information.



                            112 Interest, late return penalties, and late payment penalties ~~~~~~~~~~~~~~~~~~~~~~~~ 112                                                                             . 00
Interest and
  Penalties




                            113 Underpayment of estimated tax. Check the box: ¥               FTB 5805 attached ¥           FTB 5805F attached ¥ 113                                              0 . 00

                            114 Total amount due. See instructions. Enclose, but do not staple, any payment ~~~~~~~~~~~~~~ 114                                                                       . 00

                            115 REFUND OR NO AMOUNT DUE. Subtract the sum of line 110, line 112 and line 113 from line 96. See instructions.
                                Mail to: FRANCHISE TAX BOARD
                                         PO BOX 942840
                                         SACRAMENTO CA 94240-0001 ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 115                                                                                   14,101 . 00
Refund and Direct Deposit




                            ¥ Routing number
                                                                               ¥ Type
                                                                                   Checking
                                                                                                 PY
                            Fill in the information to authorize direct deposit of your refund into one or two accounts. Do not attach a voided check or a deposit slip.
                            See instructions. Have you verified the routing and account numbers? Use whole dollars only.
                            All or the following amount of my refund (line 115) is authorized for direct deposit into the account shown below:

                                                                                              ¥ Account number                                          ¥ 116 Direct deposit amount

                                                                                   Savings                                                                                                           . 00
                                                                                 CO
                            The remaining amount of my refund (line 115) is authorized for direct deposit into the account shown below:
                                                                    ¥ Type
                            ¥ Routing number                                          ¥ Account number                                ¥ 117 Direct deposit amount
                                                                          Checking
                                                                          Savings                                                                                                                    . 00

IMPORTANT: See the instructions to find out if you should attach a copy of your complete federal tax return.
To learn about your privacy rights, how we may use your information, and the consequences for not providing the requested information, go to
ftb.ca.gov and search for privacy notice. To request this notice by mail, call 800.852.5711. Under penalties of perjury, I declare that I have examined
this tax return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true, correct, and complete.
Your signature                                                                                 Date                    Spouse's/RDP's signature (if a joint tax return, both must sign)




                                    j
                                    ¥ Your email address. Enter only one email address.                                                                            j
                                                                                                                                                                   ¥ Preferred phone number
Sign                                JOHNNYSAWBONES@YAHOO.COM
Here
                                    Paid preparer's signature (declaration of preparer is based on all information of which preparer has any knowledge)

It is unlawful to
forge a
spouse's/RDP's
signature.
                                    Firm's name (or yours, if self-employed)                                                                                         ¥    PTIN


Joint tax                           WILLIAM J. HEALEY III, CPA                                                                                                       *********
return?
(See instructions.)
                                    Firm's address                                                                                                                   ¥    FEIN

                                    POST OFFICE BOX 1606                                       PALM SPRINGS, CA 92263                                                **-*******
                                    Do you want to allow another person to discuss this tax return with us? See instructions ••••••••• ¥                               X Yes ¥ No
                                    Print Third Party Designee's Name                                                                                              Telephone Number

                                    WILLIAM J. HEALEY III, CPA                                                                                                     760.320.2107


                                                                                    022          3105164                                              Form 540 C1 2016               Side 5
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 27 of 56
                                                                                                                                            639611 10-13-16
TAXABLE YEAR                                                                                                                       CALIFORNIA SCHEDULE

 2016                                                  Wage and Tax Statement                                                            W-2
Important: Attach this form to the back of your Form 540, 540 2EZ, or Form 540NR (Long or Short).
Name(s) as shown on tax return                                                                                             SSN or ITIN
TODD A. & NARAYANI M. SWENNING                                                                                                 ***-**-3655

Caution: If this form is filled out, do not send your Form(s) W-2 to the Franchise Tax Board. If your Form(s) W-2 are from multiple states, attach
copies showing California tax withheld to this schedule. If this schedule is blank, attach your Form(s) W-2 to the lower front of your tax return.
All fields must be completed. DO NOT ATTACH PAYMENT TO THIS SCHEDULE.
*Employee's social security number, name, and address must be the same as the information on the Form(s) W-2.

      W-2 Information                                      1st W-2                                                         2nd W-2
  a. Employee's social
     security number *             ¥ ***-**-8711
                                   j                                                         ¥ ***-**-3655
                                                                                             j
  b. Employer identification
     number (EIN)                  ¥ XX-XXXXXXX
                                   j                                                         ¥ XX-XXXXXXX
                                                                                             j


  c. Employer's name               ¥ TODD SWENNING MD PC
                                   j                                                         ¥ TODD SWENNING MD PC
                                                                                             j



     Address                       ¥ 901 N PALM CANYON DR STE 212 j
                                   j                              ¥ 901 N PALM CANYON DR STE 212


     City


     State
                                   ¥ PALM SPRINGS
                                   j

                                   ¥ CA
                                   j
                                                                      PY                     ¥ PALM SPRINGS
                                                                                             j

                                                                                             ¥ CA
                                                                                             j

     ZIP code                      ¥ 92262
                                   j                                                         ¥ 92262
                                                                                             j
                                                       CO
  e. Employee's first name *       ¥ NARAYANI
                                   j                                                         ¥ TODD
                                                                                             j

     Middle name *                 ¥ M
                                   j                                                         ¥ A
                                                                                             j

     Last name *                   ¥ SWENNING
                                   j                                                         ¥ SWENNING
                                                                                             j

     Suffix *                      j
                                   ¥                                                         j
                                                                                             ¥



  f. Employee address *            ¥ 140 WEST VIA LOLA
                                   j                                                         ¥ 140 WEST VIA LOLA
                                                                                             j

     City *                        ¥ PALM SPRINGS
                                   j                                                         ¥ PALM SPRINGS
                                                                                             j

     State *                       ¥ CA
                                   j                                                         ¥ CA
                                                                                             j

     ZIP code *                    ¥ 92262
                                   j                                                         ¥ 92262
                                                                                             j
  1. Wages, tips, other                                                       40,500. j                                                  655,500.
                                   j
                                   ¥                                                  ¥
     compensation
  2. Federal income tax                                                         5,598. j                                                 202,503.
     withheld
                                   j
                                   ¥                                                   ¥


  3. Social security wages         j
                                   ¥                                          40,500. j
                                                                                      ¥                                                  118,500.

  4. Social security tax                                                        2,511. j                                                     7,347.
                                   j
                                   ¥                                                   ¥
     withheld

  6. Medicare tax withheld         j
                                   ¥                                                587. j
                                                                                         ¥                                                 13,604.


            For Privacy Notice, get FTB 1131 ENG/SP.   022           8041164                                        Schedule W-2 2016 Side 1
          Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 28 of 56
                                                                                                                                          639612 10-13-16




     W-2 Information                                            1st W-2                                                  2nd W-2


 7. Social security tips        j
                                ¥                                                         j
                                                                                          ¥
 8. Allocated tips
    (not included in box 1)     j
                                ¥                                                         j
                                                                                          ¥


10. Dependent care benefits j
                            ¥                                                             j
                                                                                          ¥


11. Nonqualified plans          j
                                ¥                                                         j
                                                                                          ¥

12. Codes and amounts               Codes              Amounts                                 Codes             Amounts

                         12a.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


                         12b.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


                         12c.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


                         12d.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


13. Check the appropriate       j
                                ¥           Statutory employee                            j
                                                                                          ¥            Statutory employee
    box for: Statutory
    employee, Retirement
    plan, or Third-party
    sick pay


14. SDI, VPDI, or CA SDI
    (from box 14 or 19)
                                j
                                ¥


                                j
                                ¥

                                    Type
                                            Retirement plan


                                            Third-party sick pay

                                                       Amount
                                                                          PY              j
                                                                                          ¥


                                                                                          j
                                                                                          ¥

                                                                                               Type
                                                                                                       Retirement plan


                                                                                                       Third-party sick pay

                                                                                                                 Amount

                                j
                                ¥    CASDI j
                                           ¥                                          365. j
                                                                                           ¥    CASDI j
                                                                                                      ¥                                        961.
                                                       CO
15. State and employer's            State              Employer's state ID number              State             Employer's state ID number
    state ID number
                                j
                                ¥    CA            j
                                                   ¥      050-9410-7                      j
                                                                                          ¥     CA           j
                                                                                                             ¥      050-9410-7

16. State wages, tips, etc.     j
                                ¥                                              40,500. j
                                                                                       ¥                                               655,500.

17. State income tax            j
                                ¥                                                   1,414. j
                                                                                           ¥                                             73,378.




         Side 2 Schedule W-2 2016                       022               8042164
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 29 of 56

      California                               Exemption Credit - AGI Limitation Worksheet                                       2016
  Name(s) as shown on return                                                                                             Social security number
  TODD A. & NARAYANI M. SWENNING                                                                                         ***-**-3655


   a. Enter the amount from Form 540, line 13, or RDP recalculated AGI ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ a                          695,592.



                                                                    p
  b. Enter the amount for your filing status on line b:


                                                                    m
     Single or married/RDP filing separate ~~~~~~~ $182,459


                                                                    o
     Married/RDP filing joint or qualifying widow(er) ~~ $364,923       ~~~~~~~~~~~~~~~~~~~~~~~~~~~ b                          364,923.
     Head of household ~~~~~~~~~~~~~~~ $273,692


   c. Subtract line b from line a   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ c                                            330,669.

  d. Divide line c by $2,500 ($1,250 if married/RDP filing separate).
     Note: If the result is not a whole number, round it to the next higher whole number ~~~~~~~~~~~~~~~~~~~~ d                         133.

   e. Multiply line d by $6 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ e                                                          798.

   f. Add the numbers from the boxes on Form 540, line 7, line 8 and line 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~ f                                      2

  g. Multiply line e by line f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ g                                                   1,596.



                                                                         PY
  h. Enter the total dollar amount from Form 540, line 7, line 8 and line 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~~ h


   i. Subtract line g from line h. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ i


   j. Enter the number from the box on Form 540, line 10 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                                                        222.

                                                                                                                                            0.

                                                                                                                                              2
                                                     CO
   k. Multiply line e by line j ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ k                                                  1,596.

   l. Enter the dollar amount from Form 540, line 10 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ l                                             688.

  m. Subtract line k from line l. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ m


  n. Add line i and m. Enter the result here and on Form 540, line 32. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~ n




  639761 12-28-16
                                                                      8.1
12311009 131834 67054.1                                   2016.06000 SWENNING, TODD                                           67054_14
Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 30 of 56




                         EXHIBIT “2”
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 31 of 56

                                       Federal Tax Comparison for Married Filing Joint and Separate


                                            Taxpayer               Spouse            Married Filing Separate   Married Filing Joint


  Total Income ~~~~~~~~~                     505,800.               32,646.                  538,446.                538,446.

  Less: Adjustments ~~~~~~


  Adjusted Gross Income ~~~~                 505,800.               32,646.                  538,446.                538,446.


  Standard/Itemized Deductions ~              47,048.                 1,779.                   48,827.                 52,555.

  Exemptions ~~~~~~~~~                                                4,050.                     4,050.

  Taxable Income ~~~~~~~                     458,752.               26,817.                  485,569.                485,891.


  Total Tax (regular & AMT) ~~~              154,281.                 3,558.                 157,839.                147,009.


  Less: Credits ~~~~~~~~


  Add: Other Taxes ~~~~~~


  Less: Earned Income Credit ~~
                                                3,492.
                                                                PY                               3,492.                  2,732.




  Less: Additional child tax credit~
                                                       CO
  Less: Payments (excludes ext.)             161,942.                 5,598.                 167,540.                167,540.

  Tax Underpayment/(Overpayment)              -4,169.               -2,040.                    -6,209.               -17,799.

  MARRIED FILING JOINT PRODUCED AN ESTIMATED SAVINGS OF                                                                11,590.




  712601
  04-01-17


14271009 131834 67054.1                                2017.04030 SWENNING, TODD                                    67054_14
            Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 32 of 56

Two-Year Comparison Worksheet                                                                      2017
Name(s) as shown on return                                                               Social security number
TODD A. & NARAYANI M. SWENNING                                                          ***-**-3655
2016 Filing Status MARRIED FILING JOINT           2017 Filing Status   MARRIED FILING JOINT
2016 Tax Bracket 39.6%                            2017 Tax Bracket     39.6%
                                                      Tax Year               Tax Year          Increase
                       Description
                                                        2016                   2017           (Decrease)

WAGES, SALARIES, AND TIPS                              655,500.              542,700.         -112,800.
SCH. C/C-EZ (BUSINESS INCOME/LOSS)                           0.               -4,254.           -4,254.
  TOTAL INCOME                                         655,500.              538,446.         -117,054.

ADJUSTED GROSS INCOME                                  655,500.              538,446.         -117,054.

TAXES                                                   74,700.                59,294.          -15,406.
  DISALLOWED DUE TO AGI LIMITATION                     -10,326.                -6,739.            3,587.
  TOTAL ITEMIZED DEDUCTIONS                             64,374.                52,555.          -11,819.

INCOME BEFORE EXEMPTIONS                               591,126.              485,891.         -105,235.
  TAXABLE INCOME                                       591,126.              485,891.         -105,235.

TAX                                                    179,752.              137,644.           -42,108.
FORM 6251 (ALTERNATIVE MINIMUM TAX)                         62.                9,365.             9,303.
  TAX BEFORE CREDITS

    TAX AFTER NON-REFUNDABLE CREDITS

FORM 8959 (ADDITIONAL MEDICARE TAX)
                                             PY        179,814.

                                                       179,814.

                                                         3,649.
                                                                             147,009.

                                                                             147,009.

                                                                               2,732.
                                                                                                -32,805.

                                                                                                -32,805.

                                                                                                   -917.
  TOTAL TAX                                            183,463.              149,741.           -33,722.
                                     CO
FEDERAL INCOME TAX WITHHELD                            206,602.              167,540.           -39,062.
  TOTAL PAYMENTS                                       206,602.              167,540.           -39,062.

TAX OVERPAID                                             23,139.               17,799.            -5,340.
AMOUNT REFUNDED                                          23,139.               17,799.            -5,340.

CALIFORNIA STATE RETURN
TAXABLE INCOME                                         647,242.              529,974.         -117,268.
TAX                                                     56,160.               44,001.          -12,159.
PAYMENTS                                                73,739.               57,931.          -15,808.
AMOUNT REFUNDED                                         17,579.               13,930.           -3,649.




726301 04-01-17
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 33 of 56

             8879                                      IRS e-file Signature Authorization                                                               OMB No. 1545-0074


                                                                                                                                                               2017
  Form
  Department of the Treasury                      | Return completed Form 8879 to your ERO. (Do not send to IRS.)
  Internal Revenue Service                           | Go to www.irs.gov/Form8879 for the latest information.

  Submission Identification Number (SID)
                                                 =
  Taxpayer's name                                                                                                                           Social security number
  TODD A. SWENNING                                                                                                                               ***-**-3655




                                                                                                                                                        ----

                                                                                                                                                               ----
  Spouse's name                                                                                                                             Spouse's social security number
  NARAYANI M. SWENNING                                                                                                                           ***-**-8711




                                                                                                                                                        ----

                                                                                                                                                               ----
   Part I Tax Return Information - Tax Year Ending December 31, 2017 (Whole dollars only)
    1    Adjusted gross income (Form 1040, line 38; Form 1040A, line 22; Form 1040EZ, line 4; Form 1040NR, line 37) ~                           1               538,446.
    2    Total tax (Form 1040, line 63; Form 1040A, line 39; Form 1040EZ, line 12; Form 1040NR, line 61) ~~~~~~~~                               2               149,741.
    3    Federal income tax withheld from Forms W-2 and 1099 (Form 1040, line 64; Form 1040A, line 40;
         Form 1040EZ, line 7; Form 1040NR, line 62a) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          3               167,540.
    4    Refund (Form 1040, line 76a; Form 1040A, line 48a; Form 1040EZ, line 13a; Form 1040-SS, Part I, line 13a;
         Form 1040NR, line 73a) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    4                 17,799.
    5    Amount you owe (Form 1040, line 78; Form 1040A, line 50; Form 1040EZ, line 14; Form 1040NR, line 75) ••••                              5
   Part II          Taxpayer Declaration and Signature Authorization (Be sure you get and keep a copy of your return)
  Under penalties of perjury, I declare that I have examined a copy of my electronic individual income tax return and accompanying schedules and statements for the tax
  year ending December 31, 2017, and to the best of my knowledge and belief, it is true, correct, and accurately lists all amounts and sources of income I received during
  the tax year. I further declare that the amounts in Part I above are the amounts from my electronic income tax return. I consent to allow my intermediate service provider,
  transmitter, or electronic return originator (ERO) to send my return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the
  transmission, (b) the reason for any delay in processing the return or refund, and (c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated
  Financial Agent to initiate an ACH electronic funds withdrawal (direct debit) entry to the financial institution account indicated in the tax preparation software for payment of



                                                                                  PY
  my federal taxes owed on this return and/or a payment of estimated tax, and the financial institution to debit the entry to this account. This authorization is to remain in full
  force and effect until I notify the U.S. Treasury Financial Agent to terminate the authorization. To revoke (cancel) a payment, I must contact the U.S. Treasury Financial Agent
  at 1-888-353-4537. Payment cancellation requests must be received no later than 2 business days prior to the payment (settlement) date. I also authorize the financial
  institutions involved in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to the
  payment. I further acknowledge that the personal identification number (PIN) below is my signature for my electronic income tax return and, if applicable, my Electronic
  Funds Withdrawal Consent.
  Taxpayer's PIN: check one box only
    X    I authorize   WILLIAM J. HEALEY III, CPA                                                         to enter or generate my PIN          6 7 0 5 4
                                                             CO
                                       ERO firm name                                                                                        Enter five digits, but
         as my signature on my tax year 2017 electronically filed income tax return.                                                        don't enter all zeros

         I will enter my PIN as my signature on my tax year 2017 electronically filed income tax return. Check this box only if you are entering your own
         PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.


  Your signature |                                                                                                                 Date |

  Spouse's PIN: check one box only
    X    I authorize   WILLIAM J. HEALEY III, CPA                                                         to enter or generate my PIN          6 7 0 5 4
                                       ERO firm name                                                                                        Enter five digits, but
         as my signature on my tax year 2017 electronically filed income tax return.                                                        don't enter all zeros

         I will enter my PIN as my signature on my tax year 2017 electronically filed income tax return. Check this box only if you are entering your own
         PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.


  Spouse's signature |                                                                                                             Date |


                                               Practitioner PIN Method Returns Only - continue below
   Part III         Certification and Authentication - Practitioner PIN Method Only

  ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                 3 0 1 2 1 4 1 6 7 4 4
                                                                                                        Don't enter all zeros
  I certify that the above numeric entry is my PIN, which is my signature for the tax year 2017 electronically filed income tax return for the taxpayer(s)
  indicated above. I confirm that I am submitting this return in accordance with the requirements of the Practitioner PIN method and Pub. 1345,
  Handbook for Authorized IRS e-file Providers of Individual Income Tax Returns.

  ERO's signature |                                                                                                                Date |


  719995 11-10-17                                 ERO Must Retain This Form - See Instructions
                                          Don't Submit This Form to the IRS Unless Requested To Do So
  LHA      For Paperwork Reduction Act Notice, see your tax return instructions.                                                                               Form 8879 (2017)
                                                                              1
14271009 131834 67054.1                                           2017.04030 SWENNING, TODD                                                                    67054_14
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 34 of 56

       1040                                                                             (99)
                                                                                               2017
Form
                           U.S. Individual Income Tax Return                                                       OMB No. 1545-0074   IRS Use Only - Do not write or staple in this space.

For the year Jan. 1-Dec. 31, 2017, or other tax year beginning                                                    , 2017, ending                 , 20                     See separate instructions.


                                                                                                                                                                             " "
Your first name and initial                                       Last name                                                                                             Your social security number

TODD A.                                                          SWENNING                                                                                                 ***-**-3655

                                                                                                                                                                             " "
If a joint return, spouse's first name and initial                Last name                                                                                             Spouse's social security number

NARAYANI M.                                                      SWENNING                                                                                                ***-**-8711

                                                                                                                                                                         ;
Home address (number and street). If you have a P.O. box, see instructions.                                                                             Apt. no.             Make sure the SSN(s) above
140 WEST VIA LOLA                                                                                                                                                            and on line 6c are correct.

City, town or post office, state, and ZIP code. If you have a foreign address, also complete spaces below.                                                               Presidential Election Campaign
                                                                                                                                                                         Check here if you, or your spouse
PALM SPRINGS, CA                                92262                                                                                                                    if filing jointly, want $3 to go to
                                                                                                                                                                         this fund. Checking a box below
                                                                                                                                                                         will not change your tax or refund.
Foreign country name                                                         Foreign province/state/county                                Foreign postal code
                                                                                                                                                   You             Spouse
                          1      Single                                                                 4 Head of household (with qualifying person). If the qualifying
Filing Status

                                                                                                                                             9
                          2   X Married filing jointly (even if only one had income)                      person is a child but not your dependent, enter this child's
                          3      Married filing separately. Enter spouse's SSN above                      name here.
Check only


                                                                                                                                                                           p
                                                                                                                                                                           m
one box.                         and full name here. |                                                  5 Qualifying widow(er) (see instructions)


                                                                                                                                                                           o
                          6a X Yourself. If someone can claim you as a dependent, do not check box 6a ~~~~~~~~~~~~~~~~                                                2
                                                                                                                                                   Boxes checked
                                                                                                                                                   on 6a and 6b
Exemptions
                           b X Spouse •••••••••••••••••••••••••••••••••••••••••••••

                                                                                                                                                                                BB
                                                                                                                                                   No. of children
                                                                                                            (3) Dependent's          (4) uif child on 6c who:
                                                                                                                                                                      2
                           c Dependents:                                         (2) Dependent's social
                                                                                                             relationship to         under age 17    lived with you
                                                                                                security number                                              qualifying for child    did not live with
                               (1) First name                       Last name                                                          you                      tax credit        you due to divorce
                              HENRY A SWENNING                                           ***-**-1983 SON                                                           X              or separation
                                                                                                                                                                                  (see instructions)
If more than four             EDEN I SWENNING                                            ***-**-2337 SON                                                           X
dependents, see                                                                                                                                                                 Dependents on 6c
instructions and
check here |


Income

Attach Form(s)
                                                                                               PY
                            d Total number of exemptions claimed••••••••••••••••••••••••••••••••••••
                                                                                                  STMT 2
                           7 Wages, salaries, tips, etc. Attach Form(s) W-2 ~~~~~~~~~~~~~~~~~~~~~~~~~~
                           8a Taxable interest. Attach Schedule B if required ~~~~~~~~~~~~~~~~~~~~~~~~~~
                            b Tax-exempt interest. Do not include on line 8a ~~~~~~~~~~~   8b
                                                                                                          7
                                                                                                         8a
                                                                                                                                                                                not entered above



                                                                                                                                                                                         9
                                                                                                                                                                                Add numbers
                                                                                                                                                                                on lines
                                                                                                                                                                                above       4
                                                                                                                                                                                      542,700.



W-2 here. Also            9a    Ordinary dividends. Attach Schedule B if required ~~~~~~~~~~~~~~~~~~~~~~~~~                                                        9a
                                                                    CO
attach Forms               b    Qualified dividends ~~~~~~~~~~~~~~~~~~~~~~~                                              9b
W-2G and                 10     Taxable refunds, credits, or offsets of state and local income taxes~~~~~~~~~~~~~~~~~~                                             10
1099-R if tax
was withheld.            11     Alimony received ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           11
                         12     Business income or (loss). Attach Schedule C or C-EZ ~~~~~~~~~~~~~~~~~~~~~~~                                                       12                    -4,254.
                         13     Capital gain or (loss). Attach Schedule D if required. If not required, check here ~~~~~~~ |                                       13
If you did not
get a W-2,               14     Other gains or (losses). Attach Form 4797 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             14
see instructions.        15a    IRA distributions ~~~~~~~ 15a                                                         b Taxable amount ~~~~~~                      15b
                         16a    Pensions and annuities ~~~~ 16a                                                       b Taxable amount ~~~~~~                      16b
                         17     Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E ~~~~~~~~                               17
                         18     Farm income or (loss). Attach Schedule F ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              18
                         19     Unemployment compensation ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        19
                         20a    Social security benefits ~~~~                20a                                      b Taxable amount ~~~~~~                      20b
                         21     Other income. List type and amount                                                                                                 21
                         22     Combine the amounts in the far right column for lines 7 through 21. This is your total income ••• |                                22                 538,446.
                         23     Educator expenses ~~~~~~~~~~~~~~~~~~~~~~~                                                23
                                Certain business expenses of reservists, performing artists, and fee-basis government
Adjusted                 24     officials. Attach Form 2106 or 2106-EZ ~~~~~~~~~~~~~~~~~                                 24
Gross                    25     Health savings account deduction. Attach Form 8889 ~~~~~~~~                              25
Income                   26     Moving expenses. Attach Form 3903 ~~~~~~~~~~~~~~~                                        26
                         27     Deductible part of self-employment tax. Attach Schedule SE~~~~~~                         27
                         28     Self-employed SEP, SIMPLE, and qualified plans ~~~~~~~~~~                                28
                         29     Self-employed health insurance deduction ~~~~~~~~~~~~~                                   29



                                                                                               ! !
                         30     Penalty on early withdrawal of savings ~~~~~~~~~~~~~~~                                   30
                         31a    Alimony paid b Recipient's SSN |                                                         31a
                         32     IRA deduction ~~~~~~~~~~~~~~~~~~~~~~~~~                                                  32
                         33     Student loan interest deduction ~~~~~~~~~~~~~~~~~                                        33
                         34     Tuition and fees. Attach Form 8917 ~~~~~~~~~~~~~~~~                                      34
                         35     Domestic production activities deduction. Attach Form 8903 ~~~~~                         35
                         36     Add lines 23 through 35 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         36
710001 02-22-18          37     Subtract line 36 from line 22. This is your adjusted gross income ••••••••••••••• |                                                37                 538,446.
LHA For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.                                                                                          Form   1040 (2017)
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 35 of 56
Form 1040 (2017)     TODD A. & NARAYANI M. SWENNING                                                                                                    ***-**-3655                                                                 Page   2


                                       r                                                                                               p
Tax and                                                                                                                                                                                                              538,446.

                                       q                                                                                               m
                    38 Amount from line 37 (adjusted gross income) •••••••••••••••••••••••••••••                                                                                                     38


                                       s                                                                                               o                         9
Credits             39a Check              You were born before January 2, 1953,              Blind.      Total boxes


                                                                                                                                                                  9
Standard
Deduction for -         if:                Spouse was born before January 2, 1953,            Blind.      checked ~   39a
¥ People who          b If your spouse itemizes on a separate return or you were a dual-status alien, check here ~~     39b
check any box
on line 39a or   40 Itemized deductions (from Schedule A) or your standard deduction (see left margin) ~~~~~~~~~~~                           40                   52,555.
39b or who can
be claimed as a  41 Subtract line 40 from line 38 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        41               485,891.
dependent, see
instructions.    42 Exemptions. If line 38 is $156,900 or less, multiply $4,050 by the number on line 6d. Otherwise, see inst. ~~             42                         0.
                 43 Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter -0- ~~~~~~~~~~~                     43               485,891.
                 44 Tax. Check if any from:              a        Form(s) 8814 b              Form 4972 c                            ~~~~~    44               137,644.
                 45 Alternative minimum tax. Attach Form 6251 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   45                    9,365.
 ¥ All others:   46   Excess   advance   premium    tax  credit repayment.     Attach   Form  8962     ~~~~~~~~~~~~~~~~~~~~                   46
 Single or
 Married filing  47 Add lines 44, 45, and 46 •••••••••••••••••••••••••••••••••••• |                                                           47               147,009.
 separately,
 $6,350          48 Foreign tax credit. Attach Form 1116 if required ~~~~~~~~~~~~~                                       48
 Married filing  49 Credit for child and dependent care expenses. Attach Form 2441 ~~~~~~                                49
 jointly or
 Qualifying      50 Education credits from Form 8863, line 19 ~~~~~~~~~~~~~~~                                            50
 widow(er),
 $12,700         51   Retirement    savings contributions    credit. Attach    Form   8880    ~~~~~~~~                   51
 Head of         52 Child tax credit. Attach Schedule 8812, if required ~~~~~~~~~~~~                                     52
 household,
 $9,350          53 Residential energy credits. Attach Form 5695 ~~~~~~~~~~~~~~                                          53
                 54 Other credits from Form: a                  3800 b             8801 c                                54
                 55 Add lines 48 through 54. These are your total credits ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          55
                 56 Subtract line 55 from line 47. If line 55 is more than line 47, enter -0- ••••••••••••••••• |                             56               147,009.
                 57 Self-employment tax. Attach Schedule SE ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   57
Other            58 Unreported social security and Medicare tax from Form: a                        4137 b            8919 ~~~~~~~~~~~        58
Taxes            59 Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if required ~~~~~~~~~~                    59
                 60a Household employment taxes from Schedule H ~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                 61 Health care: Individual responsibility (see instructions)
                 62 Taxes from: a X Form 8959 b                         Form 8960 c
                 63 Add lines 56 through 62. This is your total tax ••••••••••••••••••••••••••• |
                                                                                                          PY
                   b First-time homebuyer credit repayment. Attach Form 5405 if required ~~~~~~~~~~~~~~~~~~~
                                                                                                 Full-year coverage X ~~~~~~~~~~~
                                                                                                 Inst.; enter code(s)
                                                                                                                                              60a
                                                                                                                                              60b
                                                                                                                                              61
                                                                                                                                              62
                                                                                                                                              63
                                                                                                                                                                    2,732.
                                                                                                                                                               149,741.
Payments 64 Federal income tax withheld from Forms W-2 and 1099 ~~~~~~~~~~ 64                                                      167,540.       STATEMENT 3
                                                                            CO
                 65 2017 estimated tax payments and amount applied from 2016 return ~~~~                                 65
  If you have a
  qualifying
                 66 a Earned income credit (EIC) ••••••••••••••••••••••                                                 66a
  child, attach     b Nontaxable combat pay election ~~~~~                      66b
  Schedule EIC.
                 67 Additional child tax credit. Attach Schedule 8812 ~~~~~~~~~~~~                                       67
                 68 American opportunity credit from Form 8863, line 8 ~~~~~~~~~~~                                       68
                 69 Net premium tax credit. Attach Form 8962 ~~~~~~~~~~~~~~~                                             69
                 70 Amount paid with request for extension to file ~~~~~~~~~~~~~~                                        70
                 71 Excess social security and tier 1 RRTA tax withheld ~~~~~~~~~~~                                      71
                 72 Credit for federal tax on fuels. Attach Form 4136 ~~~~~~~~~~~~~                                      72
                 73 Credits from Form: a              2439 b           Reserved c       8885    d                        73
                 74 Add lines 64, 65, 66a, and 67 through 73. These are your total payments                         ••••••••••••• |           74               167,540.
Refund           75   If line 74 is more  than line  63,  subtract line  63  from   line 74. This  is the  amount   you  overpaid~~~~~~~~~    75                  17,799.
                 76 a Amount of line 75 you want refunded to you. If Form 8888 is attached, check here •••••••• |                            76a                  17,799.


                                                                                                                                  9
Direct deposit?      Routing                                                                              Account
See             | b number                            | c Type:           Checking         Savings  |   d number
instructions.
                 77 Amount of line 75 you want applied to your 2018 estimated tax •••                                    77
Amount           78   Amount     you owe.  Subtract   line 74  from  line  63.  For  details on  how   to pay,  see instructions ~~~~~~~ |    78
You Owe 79 Estimated tax penalty (see instructions) •••••••••••••••• 79
Third Party Do you want to allow another person to discuss this return with the IRS (see instructions)? X Yes. Complete below.                                    No
                             | WILLIAM J. HEALEY III, CPA                                                             760.320.2107                                  | 16744
                                                                                                                                            Personal identification
Designee Designee'sname
                                                                                                              Phone
                                                                                                              no.   |                       number (PIN)

Sign                    Under penalties of perjury, I declare that I have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct, and
                        accurately list all amounts and sources of income I received during the tax year. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Here                    Your signature                                                                                                                                                                      Daytime phone number



                    =
                                                                                                   Date                      Your occupation
Joint return?
See instructions.
                                                                                                                      PHYSICIAN
Keep a copy             Spouse's signature. If a joint return, both must sign.                Date                      Spouse's occupation                                                          If the IRS sent you an Identity
for your                                                                                                                                                                                             Protection PIN,
records.                                                                                                                                                                                             enter it here
                    Print/Type preparer's name                                      Preparer's signature                                       Date                      Check          X       if        PTIN

 Paid          WILLIAM J. HEALEY                                                                                                                                         self-employed



                                   9                                                                                                                                                     9 "
 Preparer III, CPA                                                                                                                                                                            P00117932
 Use Only Firm's name WILLIAM J. HEALEY III, CPA                                                                                                                            Firm's EIN      **-***8500

                                    9
                               POST OFFICE BOX 1606                                                                                                                         Phone no.      760.320.2107
710002 02-22-18 Firm's address  PALM SPRINGS, CA 92263
             Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 36 of 56

                                                  Child Tax Credit Worksheet           (keep for your records)
  Name(s): First                                                  Last                                                           Your SSN
  TODD A. & NARAYANI M.                                            SWENNING                                                           ***-**-3655
   Part 1          1. Number of qualifying children:                  2                   X $1,000. Enter the result. ~~~~~~~~~~~ 1          2,000.
                   2. Enter the amount from Form 1040, line 38, Form 1040A,
                                                                                                                        538,446.

                                                                                   p
                      line 22, or Form 1040NR, line 37. ~~~~~~~~~~~~~~~~~~~ 2


                                                                                   l
                   3. 1040 filers: Enter the total of any-

                                                                                   m
                                                                                   l
                      ¥ Exclusion of income from Puerto Rico, and                                ~~~~ 3                       0.

                                                                                   o
                      ¥ Amounts from Form 2555, lines 45 and 50; Form 2555-EZ,
                          line 18; and Form 4563, line 15.
                      1040A and 1040NR filers: Enter -0-.
                   4. Add lines 2 and 3. Enter the total. ~~~~~~~~~~~~~~~~~~~ 4                                         538,446.


                                                                                   p
                   5. Enter the amount shown below for your filing status.


                                                                                   m
                      ¥ Married filing jointly - $110,000


                                                                                   o
                      ¥ Single, head of household, or qualifying widow(er) - $75,000             ~~~~ 5                 110,000.
                      ¥ Married filing separately - $55,000
                   6. Is the amount on line 4 more than the amount on line 5?
                               No. Leave line 6 blank. Enter -0- on line 7.
                         X Yes. Subtract line 5 from line 4. ~~~~~~~~~~~~~~~~ 6                                         429,000.
                               If the result is not a multiple of $1,000, increase it to the next multiple of
                               $1,000 (for example, increase $425 to $1,000, increase $1,025 to $2,000, etc).
                    7. Multiply the amount on line 6 by 5% (.05). Enter the result. ~~~~~~~~~~~~~~~~~~~~~~~~ 7                               21,450.
                    8. Is the amount on line 1 more than the amount on line 7?
                          X No. STOP




   Part 2
                                                                         PY
                               You cannot take the child tax credit on Form 1040, line 52, Form 1040A, line 35,
                               or Form 1040NR, line 49. You also cannot take the additional child tax credit.
                               Yes. Subtract line 7 from line 1. Enter the result. •••••••••••••••••••••••• 8
                    9. Enter the amount from Form 1040, line 47, Form 1040A, line 30, or


                                                                                         p
                       Form 1040NR, line 45. ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 9


                                                                                         m
                   10. 1040 filers: Enter the total of the amounts from lines 48 through 51.*      ~ 10


                                                                                         o
                                                      CO
                       1040A filers: Enter the total of the amounts from lines 31 through 34.
                       1040NR filers: Enter the total of the amounts from lines 46 through 48.*
                   11. Are you claiming any of the following credits?
                       ¥ Residential energy efficient property credit, Form 5695, Part I.
                       ¥ Mortgage interest credit, Form 8396
                       ¥ Qualified adoption expenses, Form 8839


                                                                                                                     p
                       ¥ District of Columbia first-time homebuyer credit, Form 8859


                                                                                                                     m
                                                                                                                     l
                               No. Enter the amount from line 10.                                                     ~~~~ 11


                                                                                                                     o
                               Yes. If you are filing Form 2555 or 2555-EZ, enter the amount from line 10. Otherwise,
                                     complete the Line 11 Worksheet to figure the amount to enter here.
                   12. Subtract line 11 from line 9. Enter the result. ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 12


                                                                          p
                                                                          m
                   13. Is the amount on line 8 of this worksheet more than the amount on line 12?


                                                                          o
                               No. Enter the amount from line 8.                  This is your
                               Yes. Enter the amount from line 12.                child tax credit. •••••••••••••••• 13



                   * Also include amounts from:
                      Form 5695, line 30
                      Form 8910, line 15
                      Form 8936, line 23
                      Schedule R, line 22




  703711
  04-01-17
                                                                       3.1
14271009 131834 67054.1                                    2017.04030 SWENNING, TODD                                                        67054_14
               Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 37 of 56
  SCHEDULE A                                                     Itemized Deductions                                                                     OMB No. 1545-0074


  (Form 1040)
  Department of the Treasury
                                         | Go to www.irs.gov/ScheduleA for instructions and the latest information.
                                                                | Attach to Form 1040.
                                                                                                                                                          2017
                                                                                                                                                          Attachment
  Internal Revenue Service   (99)
                                    Caution: If you are claiming a net qualified disaster loss on Form 4684, see the instructions for line 28.            Sequence No.  07
  Name(s) shown on Form 1040                                                                                                                     Your social security number


  TODD A. & NARAYANI M. SWENNING
                                                                                                                                                           " "
                                                                                                                                                  ***-**-3655
  Medical                   Caution: Do not include expenses reimbursed or paid by others.
  and                   1   Medical and dental expenses (see instructions) ~~~~~~~~~~~~~~~~~                                   1
  Dental                2   Enter amount from Form 1040, line 38 ~~~~~~~~~~            2
  Expenses
                        3   Multiply line 2 by 7.5% (0.075)~~~~~~~~~~~~~~~~~~~~~~~~~~                        3
                        4   Subtract line 3 from line 1. If line 3 is more than line 1, enter -0-••••••••••••••••••••  4


                                                            p
  Taxes You

                                                            m
                        5   State and local (check only one box):


                                                            o
  Paid                      a X Income taxes, or                                   SEE STATEMENT 4
                                                                ~~~~~~~~~~~~~~~~~~~~~~~~~                    5   59,294.
                            b        General sales taxes
                        6   Real estate taxes (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~                     6
                        7   Personal property taxes ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                             7
                        8   Other taxes. List type and amount |
                                                                        1111111111111111111
                                                                                                             8
                            1111111111111111111111111111111111111                                                                                                59,294.
                       9    Add lines 5 through 8 ••••••••••••••••••••••••••••••••••••••••                             9
  Interest            10    Home mortgage interest and points reported to you on Form 1098~~~~~~~~ 10
  You Paid            11    Home mortgage interest not reported to you on Form 1098. If paid to the person
                            from whom you bought the home, see instructions and show that person's name,
                            identifying no., and address |

  Note:
  Your mortgage
  interest
  deduction may 13
  be limited (see 14
  instructions).
                    12



                    15
                            1111111111111111111111111111111111111
                            1111111111111111111111111111111111111
                                                                                 PY
                            Points not reported to you on Form 1098. See instructions for special rules ~~~ 12
                            Mortgage insurance premiums (see instructions) ~~~~~~~~~~~~~~~~ 13
                            Investment interest. Attach Form 4952 if required. See instructions ~~~~~~~ 14
                            Add lines 10 through 14•••••••••••••••••••••••••••••••••••••••
                                                                                                                   11




                                                                                                                                                     15
  Gifts to          16      Gifts by cash or check. If you made any gift of $250 or more, see instructions ~~ 16
                                                           CO
  Charity           17      Other than by cash or check. If any gift of $250 or more, see instructions.
  If you made a             You must attach Form 8283 if over $500 ~~~~~~~~~~~~~~~~~~~~ 17
  gift and got a
  benefit for it,   18      Carryover from prior year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 18
  see instructions. 19      Add lines 16 through 18 ••••••••••••••••••••••••••••••••••••••                                                           19
  Casualty and 20           Casualty or theft loss(es) other than net qualified disaster losses. Attach Form 4684 and
  Theft Losses              enter the amount from line 18 of that form. See instructions •••••••••••••••••••••                                       20
  Job Expenses 21           Unreimbursed employee expenses - job travel, union dues, job education, etc.
  and Certain               Attach Form 2106 or 2106-EZ if required. See instructions. |
  Miscellaneous
  Deductions                1111111111111111111111111111111111111
                                                                                                                               21
                            1111111111111111111111111111111111111
                      22    Tax preparation fees ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                22
                      23    Other expenses - investment, safe deposit box, etc. List type and amount |

                            1111111111111111111111111111111111111
                            1111111111111111111111111111111111111
                                                                                                              23
                            1111111111111111111111111111111111111
                      24    Add lines 21 through 23~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 24
                      25    Enter amount from Form 1040, line 38 ~~~~~~~~~~ 25
                      26    Multiply line 25 by 2% (0.02) ~~~~~~~~~~~~~~~~~~~~~~~~~~ 26
                      27    Subtract line 26 from line 24. If line 26 is more than line 24, enter -0- •••••••••••••••••                              27
  Other         28          Other - from list in instructions. List type and amount |
  Miscellaneous                                      111111111111111111111
  Deductions                11111111111111111111111111111111111111111111111
                                                                                                                              28


                                                                                                                             p
                      29    Is Form 1040, line 38, over $156,900?

                                                                                                                             n
                                                                                                                             m
                                   No. Your deduction is not limited. Add the amounts in the far right column


                                                                                                                             n
  Total                            for lines 4 through 28. Also, enter this amount on Form 1040, line 40.        STMT  5
                                                                                                                 ~~~~~~~~     29       52,555.

                                                                                                                             o
  Itemized                     X Yes. Your deduction may be limited. See the Itemized Deductions
  Deductions                       Worksheet in the instructions to figure the amount to enter.
                      30    If you elect to itemize deductions even though they are less than your standard deduction,
                            check here •••••••••••••••••••••••••••••••••••••••• |
  LHA    719501 02-22-18    For Paperwork Reduction Act Notice, see the Instructions for Form 1040.                     Schedule A (Form 1040) 2017
                                                                             4
14271009 131834 67054.1                                          2017.04030 SWENNING, TODD                                                                    67054_14
                Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 38 of 56

                                                           Profit or Loss      From Business
                                                                                                                                                      OMB No. 1545-0074
  SCHEDULE C
  (Form 1040)
  Department of the Treasury
                                                                      (Sole Proprietorship)
                                                  | Go to www.irs.gov/ScheduleC for instructions and the latest information.                            2017
                                                                                                                                                        Attachment
  Internal Revenue Service (99)              | Attach to Form 1040, 1040NR, or 1041; partnerships generally must file Form 1065.                        Sequence No.   09
  Name of proprietor                                                                                                                    Social security number (SSN)


  NARAYANI M. SWENNING                                                                                                                      ***-**-8711
   A      Principal business or profession, including product or service (see instructions)                                             B Enter code from instructions
  YOGA INSTRUCTION                                                                                                                                   | 999999
   C      Business name. If no separate business name, leave blank.                                                                     D Employer ID number (EIN) (see instr.)
  NARAYANI YOGA                                                                                 **-***0761
   E      Business address (including suite or room no.) |     665 E VEREDA SUR
                                                               11111111111111111111111111111111111111111111
                                                               PALM SPRINGS, CA 92262
          City, town or post office, state, and ZIP code
   F      Accounting method:           (1) X Cash           (2)        Accrual (3)        Other (specify) |
                                                                                                                 11111111111111111111111111
   G      Did you "materially participate" in the operation of this business during 2017? If "No," see instructions for limit on losses ~~~~~~~~~ X Yes   No
   H      If you started or acquired this business during 2017, check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
   I      Did you make any payments in 2017 that would require you to file Form(s) 1099? (see instructions) ~~~~~~~~~~~~~~~~                        Yes X No
   J      If "Yes," did you or will you file required Forms 1099? •••••••••••••••••••••••••••••••••••••                                             Yes   No
   Part I        Income
   1      Gross receipts or sales. See instructions for line 1 and check the box if this income was reported to you on Form W-2
          and the "Statutory employee" box on that form was checked ~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                             1
   2      Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              2
   3      Subtract line 2 from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          3
   4      Cost of goods sold (from line 42) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       4
   5      Gross profit. Subtract line 4 from line 3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  5
   6
   7
   Part II
    8
    9
          Advertising ~~~~~~~~~~~~
          Car and truck expenses
                                                      8
                                                                                  PY
          Other income, including federal and state gasoline or fuel tax credit or refund (see instructions) ~~~~~~~~~~~~~~~
          Gross income. Add lines 5 and 6 •••••••••••••••••••••••••••••••••••••••• |
                 Expenses. Enter expenses for business use of your home only on line 30.
                                                                                       18
                                                                                       19
                                                                                            Office expense ~~~~~~~~~~~~~~
                                                                                            Pension and profit-sharing plans ~~~~~~
                                                                                                                                             6
                                                                                                                                             7


                                                                                                                                            18
                                                                                                                                            19
          (see instructions) ~~~~~~~~~                 9                               20   Rent or lease (see instructions):
                                                             CO
  10      Commissions and fees ~~~~~~                 10                                  a Vehicles, machinery, and equipment ~~~~        20a
  11      Contract labor (see instructions) ~~        11                                  b Other business property ~~~~~~~~~              20b
  12      Depletion ~~~~~~~~~~~~                      12                               21   Repairs and maintenance ~~~~~~~~~              21
  13      Depreciation and section 179                                                 22   Supplies (not included in Part III) ~~~~~      22
          expense deduction (not included in                                           23   Taxes and licenses ~~~~~~~~~~~~                23
          Part III) (see instructions) ~~~~~          13                               24   Travel, meals, and entertainment:
  14      Employee benefit programs (other                                                a Travel ~~~~~~~~~~~~~~~~~                       24a                 2,759.
          than on line 19) ~~~~~~~~~~                 14                                  b Deductible meals and
  15      Insurance (other than health) ~~~~          15                                    entertainment (see instructions) ~~~~~~        24b
  16     Interest:                                                                     25   Utilities ~~~~~~~~~~~~~~~~~                    25
       a Mortgage (paid to banks, etc.) ~~~          16a                               26   Wages (less employment credits) ~~~~~          26
       b Other ~~~~~~~~~~~~~~                           16b                            27 a Other expenses (from line 48) ~~~~~~~          27a                 1,495.
  17      Legal and professional services ••             17                               b Reserved for future use •••••••••              27b
  28      Total expenses before expenses for business use of home. Add lines 8 through 27a ~~~~~~~~~~~~~~~~~ |                             28                4,254.
  29      Tentative profit or (loss). Subtract line 28 from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       29               -4,254.
  30      Expenses for business use of your home. Do not report these expenses elsewhere. Attach Form 8829
          unless using the simplified method (see instructions).
          Simplified method filers only: enter the total square footage of: (a) your home:
          and (b) the part of your home used for business:                                                              .
          Use the Simplified Method Worksheet in the instructions to figure the amount to enter on line 30 ~~~~~~~~~~~~~~                   30


          B                                                                                                                        p
  31      Net profit or (loss). Subtract line 30 from line 29.


                                                                                                                                   m
            If a profit, enter on both Form 1040, line 12 (or Form 1040NR, line 13) and on Schedule SE, line 2.


          B                                                                                                                        o
      (If you checked the box on line 1, see instructions). Estates and trusts, enter on Form 1041, line 3.                                 31              -4,254.


                                                                                                                                   p
         If a loss, you must go to line 32.


          B                                                                                                                        n
  32  If you have a loss, check the box that describes your investment in this activity (see instructions).

                                                                                                                                   m
                                                                                                                                                    X

                                                                                                                                   n
                                                                                                                                                          All investment
         If you checked 32a, enter the loss on both Form 1040, line 12, (or Form 1040NR, line 13) and on Schedule SE, line 2.               32a           is at risk.



          B                                                                                                                        o
                                                                                                                                                          Some investment
      (If you checked the box on line 1, see the line 31 instructions). Estates and trusts, enter on Form 1041, line 3.                     32b           is not at risk.
         If you checked 32b, you must attach Form 6198. Your loss may be limited.
  LHA For   Paperwork Reduction Act Notice, see the separate instructions.                                                                Schedule C (Form 1040) 2017
  720001 10-21-17
                                                                              5
14271009 131834 67054.1                                           2017.04030 SWENNING, TODD                                                             67054_14
               Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 39 of 56
                        NARAYANI M. SWENNING
  Schedule C (Form 1040) 2017                                                                                                           ***-**-8711               Page 2
   Part III Cost of Goods Sold (see instructions)
    33      Method(s) used to
            value closing inventory:           a         Cost                  b          Lower of cost or market         c          Other (attach explanation)


    34      Was there any change in determining quantities, costs, or valuations between opening and closing inventory?
            If "Yes," attach explanation ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              Yes           No

    35      Inventory at beginning of year. If different from last year's closing inventory, attach explanation ~~~~~~~~~~~~            35


    36      Purchases less cost of items withdrawn for personal use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       36


    37      Cost of labor. Do not include any amounts paid to yourself ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     37


    38      Materials and supplies ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         38


    39      Other costs~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                39


    40      Add lines 35 through 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         40


    41      Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        41

    42      Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on line 4   ••••••••••••••••                   42
   Part IV Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on line 9 and


    43
    44
           Form 4562.
                                                                                   PY
           are not required to file Form 4562 for this business. See the instructions for line 13 to find out if you must file

           When did you place your vehicle in service for business purposes? (month, day, year)        9      /      /
           Of the total number of miles you drove your vehicle during 2017, enter the number of miles you used your vehicle for:
         a Business                                              b Commuting                                               c Other
                                                             CO
    45      Was your vehicle available for personal use during off-duty hours? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         Yes             No

    46      Do you (or your spouse) have another vehicle available for personal use?~~~~~~~~~~~~~~~~~~~~~~~~~~                                      Yes             No

    47 a Do you have evidence to support your deduction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       Yes             No
       b If "Yes," is the evidence written? ••••••••••••••••••••••••••••••••••••••••••••                                                            Yes             No
   Part V       Other Expenses. List below business expenses not included on lines 8-26 or line 30.

  CONTINUING EDUCATION                                                                                                                                       1,162.

  DUES AND SUBSCRIPTIONS                                                                                                                                          333.




    48      Total other expenses. Enter here and on line 27a     •••••••••••••••••••••••••••••••                                        48                   1,495.
  720002 10-21-17                                                                                                                            Schedule C (Form 1040) 2017
                                                                              6
14271009 131834 67054.1                                           2017.04030 SWENNING, TODD                                                            67054_14
                Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 40 of 56

  Form   6251                                         Alternative Minimum Tax - Individuals
                                                                                                                                                                      OMB No. 1545-0074


                                                                                                                                                                       2017
  Department of the Treasury     | Go to www.irs.gov/Form6251 for instructions and the latest information.                                                             Attachment
  Internal Revenue Service (99)
                                                | Attach to Form 1040 or Form 1040NR.                                                                                  Sequence No.   32
  Name(s) shown on Form 1040 or Form 1040NR                                                                                                                   Your social security number

  TODD A. & NARAYANI M. SWENNING
   Part I Alternative Minimum Taxable Income
                                                                                                                                                                        " "
                                                                                                                                                                  ***-**-3655

   1 If filing Schedule A (Form 1040), enter the amount from Form 1040, line 41, and go to line 2. Otherwise, enter the
     amount from Form 1040, line 38, and go to line 7. (If less than zero, enter as a negative amount.) ~~~~~~~~                                             1             485,891.

   2     Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                2
   3     Taxes from Schedule A (Form 1040), line 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        3                59,294.
   4     Enter the home mortgage interest adjustment, if any, from line 6 of the worksheet in the instructions for this line                                 4
   5     Miscellaneous deductions from Schedule A (Form 1040), line 27 ~~~~~~~~~~~~~~~~~~~~~~~~                                                              5
   6     If Form 1040, line 38, is $156,900 or less, enter -0-. Otherwise, see instructions ~~~~~~~~~~~~~~~~                                                 6                -6,739.
   7     Tax refund from Form 1040, line 10 or line 21 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     7
   8     Investment interest expense (difference between regular tax and AMT) ~~~~~~~~~~~~~~~~~~~~                                                           8
   9     Depletion (difference between regular tax and AMT) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   9
  10     Net operating loss deduction from Form 1040, line 21. Enter as a positive amount ~~~~~~~~~~~~~~~                                                    10
  11     Alternative tax net operating loss deduction ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     11
  12     Interest from specified private activity bonds exempt from the regular tax ~~~~~~~~~~~~~~~~~~~                                                      12
  13     Qualified small business stock, see instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   13
  14     Exercise of incentive stock options (excess of AMT income over regular tax income) ~~~~~~~~~~~~~~                                                   14
  15
  16
  17
  18
  19
                                                                                           PY
         Estates and trusts (amount from Schedule K-1 (Form 1041), box 12, code A) ~~~~~~~~~~~~~~~~~~
         Electing large partnerships (amount from Schedule K-1 (Form 1065-B), box 6) ~~~~~~~~~~~~~~~~~
         Disposition of property (difference between AMT and regular tax gain or loss) ~~~~~~~~~~~~~~~~~
         Depreciation on assets placed in service after 1986 (difference between regular tax and AMT) ~~~~~~~~~
         Passive activities (difference between AMT and regular tax income or loss) ~~~~~~~~~~~~~~~~~~
                                                                                                                                                             15
                                                                                                                                                             16
                                                                                                                                                             17
                                                                                                                                                             18
                                                                                                                                                             19
  20     Loss limitations (difference between AMT and regular tax income or loss) ~~~~~~~~~~~~~~~~~~~                                                        20
                                                                   CO
  21     Circulation costs (difference between regular tax and AMT) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               21
  22     Long-term contracts (difference between AMT and regular tax income) ~~~~~~~~~~~~~~~~~~~~                                                            22
  23     Mining costs (difference between regular tax and AMT) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                  23
  24     Research and experimental costs (difference between regular tax and AMT) ~~~~~~~~~~~~~~~~~~                                                         24
  25     Income from certain installment sales before January 1, 1987 ~~~~~~~~~~~~~~~~~~~~~~~~~                                                              25
  26     Intangible drilling costs preference ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         26
  27     Other adjustments, including income-based related adjustments~~~~~~~~~~~~~~~~~~~~~~~~                                                               27
  28     Alternative minimum taxable income. Combine lines 1 through 27. (If married filing separately and line 28 is
         more than $249,450, see instructions.) ••••••••••••••••••••••••••••••••••••                                                                         28            538,446.
   Part II       Alternative Minimum Tax (AMT)
  29 Exemption. (If you were under age 24 at the end of 2017, see instructions.)


                                                                                                                                               p
                                                                                                                                               n
      IF your filing status is...                                       AND line 28 is not over...                   THEN enter on line 29...


                                                                                                                                               m
                                                                                                                                               n
      Single or head of household ~~~~~~~~ $120,700 ~~~~~~~~~~ $54,300


                                                                                                                                               o
                                                                                                                                                        ~~
      Married filing jointly or qualifying widow(er) ~                       160,900 ~~~~~~~~~~ 84,500
      Married filing separately ~~~~~~~~~~                                     80,450 ~~~~~~~~~~ 42,250                                                      29                            0.
      If line 28 is over the amount shown above for your filing status, see instructions.
  30 Subtract line 29 from line 28. If more than zero, go to line 31. If zero or less, enter -0- here and on lines 31, 33, and 35, and go to line 34 ~~~~~   30            538,446.

                                                                                                                                                   p
  31 ¥ If you are filing Form 2555 or 2555-EZ, see instructions for the amount to enter.

                                                                                                                                                   n
                                                                                                                                                   n
      ¥ If you reported capital gain distributions directly on Form 1040, line 13; you reported qualified dividends


                                                                                                                                                   m
         on Form 1040, line 9b; or you had a gain on both lines 15 and 16 of Schedule D (Form 1040) (as refigured


                                                                                                                                                   n
         for the AMT, if necessary), complete Part III on page 2 and enter the amount from line 64 here.                                                                   147,009.

                                                                                                                                                   n
                                                                                                                                                         ~   31


                                                                                                                                                   o
      ¥ All others: If line 30 is $187,800 or less ($93,900 or less if married filing separately), multiply line 30 by
         26% (0.26). Otherwise, multiply line 30 by 28% (0.28) and subtract $3,756 ($1,878 if married filing
         separately) from the result.
  32 Alternative minimum tax foreign tax credit (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                32
  33 Tentative minimum tax. Subtract line 32 from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     33            147,009.
  34 Add Form 1040, line 44 (minus any tax from Form 4972), and Form 1040, line 46. Subtract from the result any
      foreign tax credit from Form 1040, line 48. If you used Sch J to figure your tax on Form 1040, line 44, refigure
      that tax without using Schedule J before completing this line (see instructions) ~~~~~~~~~~~~~~~~                                                      34            137,644.
  35 AMT. Subtract line 34 from line 33. If zero or less, enter -0-. Enter here and on Form 1040, line 45 •••••••                                            35              9,365.
  719481 01-11-18     LHA        For Paperwork Reduction Act Notice, see your tax return instructions.                                                                   Form 6251 (2017)
                                                                                      7
14271009 131834 67054.1                                                   2017.04030 SWENNING, TODD                                                                       67054_14
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 41 of 56
  Form 6251 (2017)         TODD A. & NARAYANI M. SWENNING                                                         ***-**-3655                  Page   2
   Part III    Tax Computation Using Maximum Capital Gains Rates
                 Complete Part III only if you are required to do so by line 31 or by the Foreign Earned Income Tax Worksheet in the instructions.
  36 Enter the amount from Form 6251, line 30. If you are filing Form 2555 or 2555-EZ, enter the amount from
      line 3 of the worksheet in the instructions for line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   36
  37 Enter the amount from line 6 of the Qualified Dividends and Capital Gain Tax Worksheet in the instructions
      for Form 1040, line 44, or the amount from line 13 of the Schedule D Tax Worksheet in the instructions for
      Schedule D (Form 1040), whichever applies (as refigured for the AMT, if necessary) (see instructions). If
      you are filing Form 2555 or 2555-EZ, see instructions for the amount to enter ~~~~~~~~~~~~~~~~~                          37
  38 Enter the amount from Schedule D (Form 1040), line 19 (as refigured for the AMT, if necessary) (see
      instructions). If you are filing Form 2555 or 2555-EZ, see instructions for the amount to enter ~~~~~~~~~~               38
  39 If you did not complete a Schedule D Tax Worksheet for the regular tax or the AMT, enter the amount
      from line 37. Otherwise, add lines 37 and 38, and enter the smaller of that result or the amount from line
      10 of the Schedule D Tax Worksheet (as refigured for the AMT, if necessary). If you are filing Form 2555 or
      2555-EZ, see instructions for the amount to enter ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        39
  40 Enter the smaller of line 36 or line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             40
  41 Subtract line 40 from line 36 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   41
  42 If line 41 is $187,800 or less ($93,900 or less if married filing separately), multiply line 41 by 26% (0.26). Otherwise,
      multiply line 41 by 28% (0.28) and subtract $3,756 ($1,878 if married filing separately) from the result~~~~ |           42



                                                               p
  43 Enter:


                                                               m
      ¥ $75,900 if married filing jointly or qualifying widow(er),


                                                               o
      ¥ $37,950 if single or married filing separately, or             ~~~~~~~~~~~~~~~~~~~~~~~~~~                              43
      ¥ $50,800 if head of household.
  44 Enter the amount from line 7 of the Qualified Dividends and Capital Gain Tax Worksheet in the instructions


                                                                      PY
      for Form 1040, line 44, or the amount from line 14 of the Schedule D Tax Worksheet in the instructions for
      Schedule D (Form 1040), whichever applies (as figured for the regular tax). If you did not complete either
      worksheet for the regular tax, enter the amount from Form 1040, line 43; if zero or less, enter -0-. If you
      are filing Form 2555 or 2555-EZ, see instructions for the amount to enter ~~~~~~~~~~~~~~~~~~~
  45 Subtract line 44 from line 43. If zero or less, enter -0-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                               44
                                                                                                                               45
  46 Enter the smaller of line 36 or line 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             46
                                                    CO
  47 Enter the smaller of line 45 or line 46. This amount is taxed at 0% ~~~~~~~~~~~~~~~~~~~~~~~                               47
  48 Subtract line 47 from line 46 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   48


                                                               p
                                                               n
  49 Enter:


                                                               m
                                                               n
      ¥ $418,400 if single


                                                               o
      ¥ $235,350 if married filing separately
                                                                       ~~~~~~~~~~~~~~~~~~~~~~~~~~                              49
      ¥ $470,700 if married filing jointly or qualifying widow(er)
      ¥ $444,550 if head of household
  50 Enter the amount from line 45 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   50
  51 Enter the amount from line 7 of the Qualified Dividends and Capital Gain Tax Worksheet in the instructions
      for Form 1040, line 44, or the amount from line 19 of the Schedule D Tax Worksheet, whichever applies
      (as figured for the regular tax). If you did not complete either worksheet for the regular tax, enter the
      amount from Form 1040, line 43; if zero or less, enter -0-. If you are filing Form 2555 or Form 2555-EZ,
      see instructions for the amount to enter ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            51
  52 Add line 50 and line 51 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      52
  53 Subtract line 52 from line 49. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   53
  54 Enter the smaller of line 48 or line 53 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             54
  55 Multiply line 54 by 15% (0.15) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                  55
  56 Add lines 47 and 54 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         56
      If lines 56 and 36 are the same, skip lines 57 through 61 and go to line 62. Otherwise, go to line 57.
  57 Subtract line 56 from line 46 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   57
  58 Multiply line 57 by 20% (0.20) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                  58
      If line 38 is zero or blank, skip lines 59 through 61 and go to line 62. Otherwise, go to line 59.
  59 Add lines 41, 56, and 57 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      59
  60 Subtract line 59 from line 36 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   60
  61 Multiply line 60 by 25% (0.25) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                  61
  62 Add lines 42, 55, 58, and 61 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    62
  63 If line 36 is $187,800 or less ($93,900 or less if married filing separately), multiply line 36 by 26% (0.26).
      Otherwise, multiply line 36 by 28% (0.28) and subtract $3,756 ($1,878 if married filing separately) from the result      63
  64 Enter the smaller of line 62 or line 63 here and on line 31. If you are filing Form 2555 or 2555-EZ, do not enter
      this amount on line 31. Instead, enter it on line 4 of the worksheet in the instructions for line 31 ••••••••            64
  719591 01-11-18                                                                                                                        Form 6251 (2017)
                                                                     8
14271009 131834 67054.1                                  2017.04030 SWENNING, TODD                                                     67054_14
               Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 42 of 56

          8959
                                                                                                                                 OMB No. 1545-0074
                                                    Additional Medicare Tax
  Form
                                   | If any line does not apply to you, leave it blank. See separate instructions.                2017
  Department of the Treasury                   | Attach to Form 1040, 1040NR, 1040-PR, or 1040-SS.                               Attachment
  Internal Revenue Service                                                                                                       Sequence No.   71
                                   | Go to www.irs.gov/Form8959 for instructions and the latest information.
  Name(s) shown on return                                                                                            Your social security number
  TODD A. & NARAYANI M. SWENNING                                                                                              ***-**-3655
   Part I Additional Medicare Tax on Medicare Wages
    1 Medicare wages and tips from Form W-2, box 5. If you have
      more than one Form W-2, enter the total of the amounts
      from box 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         1          553,500.
    2 Unreported tips from Form 4137, line 6 ~~~~~~~~~~~~~~~~~~~~~                           2
    3 Wages from Form 8919, line 6 ~~~~~~~~~~~~~~~~~~~~~~~~~~                                3
    4 Add lines 1 through 3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   4          553,500.
    5 Enter the following amount for your filing status:
      Married filing jointly ~~~~~~~~~~~~~~ $250,000
      Married filing separately ~~~~~~~~~~~~ $125,000
      Single, Head of household, or Qualifying widow(er) $200,000 ~~~~~~~~~~~                5          250,000.
    6 Subtract line 5 from line 4. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            6           303,500.
    7 Additional Medicare Tax on Medicare wages. Multiply line 6 by 0.9% (0.009). Enter here and go to Part II•••••      7             2,732.
   Part II        Additional Medicare Tax on Self-Employment Income
   8 Self-employment income from Schedule SE (Form 1040),
     Section A, line 4, or Section B, line 6. If you had a loss, enter
     -0- (Form 1040-PR and Form 1040-SS filers, see instructions.) ~~~~~~~~~~               8
   9 Enter the following amount for your filing status:
     Married filing jointly ~~~~~~~~~~~~~~ $250,000
     Married filing separately ~~~~~~~~~~~~ $125,000
                                                                   PY
     Single, Head of household, or Qualifying widow(er) $200,000 ~~~~~~~~~~~
  10 Enter the amount from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                            9
                                                                                           10
  11 Subtract line 10 from line 9. If zero or less, enter -0- ~~~~~~~~~~~~~~~~             11
                                                  CO
  12 Subtract line 11 from line 8. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            12
  13 Additional Medicare Tax on self-employment income. Multiply line 12 by 0.9% (0.009). Enter
     here and go to Part III •••••••••••••••••••••••••••••••••••••••••••••                                               13
   Part III       Additional Medicare Tax on Railroad Retirement Tax Act (RRTA) Compensation
  14 Railroad retirement (RRTA) compensation and tips from
     Form(s) W-2, box 14 (see instructions) ~~~~~~~~~~~~~~~~~~~~~~                         14
  15 Enter the following amount for your filing status:
     Married filing jointly ~~~~~~~~~~~~~~ $250,000
     Married filing separately ~~~~~~~~~~~~ $125,000
     Single, Head of household, or Qualifying widow(er) $200,000 ~~~~~~~~~~~               15
  16 Subtract line 15 from line 14. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            16
  17 Additional Medicare Tax on railroad retirement (RRTA) compensation. Multiply line 16 by
     0.9% (0.009). Enter here and go to Part IV••••••••••••••••••••••••••••••••••••                                      17
   Part IV        Total Additional Medicare Tax
  18 Add lines 7, 13, and 17. Also include this amount on Form 1040, line 62, (Form 1040NR,
     1040-PR, and 1040-SS filers, see instructions) and go to Part V •••••••••••••••••••••••••                           18              2,732.
   Part V         Withholding Reconciliation
   19 Medicare tax withheld from Form W-2, box 6. If you have more than
       one Form W-2, enter the total of the amounts from box 6 ~~~~~~~~~~~~~                       19  10,843.
   20 Enter the amount from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20 553,500.
   21 Multiply line 20 by 1.45% (0.0145). This is your regular
       Medicare tax withholding on Medicare wages ~~~~~~~~~~~~~~~~~~                               21   8,026.
   22 Subtract line 21 from line 19. If zero or less, enter -0-. This is your Additional Medicare Tax
       withholding on Medicare wages ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  22                        2,817.
   23 Additional Medicare Tax withholding on railroad retirement (RRTA) compensation from Form
       W-2, box 14 (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                23
   24 Total Additional Medicare Tax withholding. Add lines 22 and 23. Also include this
       amount with federal income tax withholding on Form 1040, line 64 (Form 1040NR, 1040-PR,
       and 1040-SS filers, see instructions) ••••••••••••••••••••••••••••••••••••••                            24                        2,817.
  723111 12-13-17 LHA For Paperwork Reduction Act Notice, see your tax return instructions.                                        Form 8959 (2017)
                                                                  9
14271009 131834 67054.1                               2017.04030 SWENNING, TODD                                                    67054_14
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 43 of 56

         8960                                 Net Investment Income Tax -                                                OMB No. 1545-2227

  Form
                                             Individuals, Estates, and Trusts
                                                        | Attach to your tax return.
                                                                                                                          2017
  Department of the Treasury                                                                                               Attachment
  Internal Revenue Service (99)    | Go to www.irs.gov/Form8960 for instructions and the latest information.               Sequence No. 72

  Name(s) shown on your tax return                                                                        Your social security number or EIN
  TODD A. & NARAYANI M. SWENNING                                                                                  ***-**-3655
   Part I Investment Income Section 6013(g) election (see instructions)
                                                   Section 6013(h) election (see instructions)
                                                   Regulations section 1.1411-10(g) election (see instructions)
   1     Taxable interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                1
   2     Ordinary dividends (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               2
   3     Annuities (see instructions) •••••••••••••••••••••••••••••••••••••••••                                    3
   4a    Rental real estate, royalties, partnerships, S corporations, trusts,
         etc. (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  4a
     b   Adjustment for net income or loss derived in the ordinary course of
         a non-section 1411 trade or business (see instructions) ~~~~~~~~~~~~                   4b
    c    Combine lines 4a and 4b ••••••••••••••••••••••••••••••••••••••••••                                       4c
   5a    Net gain or loss from disposition of property (see instructions) ~~~~~~~~~             5a
    b    Net gain or loss from disposition of property that is not subject to
         net investment income tax (see instructions) ~~~~~~~~~~~~~~~~~~                        5b
     c   Adjustment from disposition of partnership interest or S corporation
         stock (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  5c
    d    Combine lines 5a through 5c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     5d
   6
   7
   8


   9a
                                                                 PY
         Adjustments to investment income for certain CFCs and PFICs (see instructions) ~~~~~~~~~~~~~~~
         Other modifications to investment income (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~
         Total investment income. Combine lines 1, 2, 3, 4c, 5d, 6, and 7 •••••••••••••••••••••••
   Part II      Investment Expenses Allocable to Investment Income and Modifications
         Investment interest expenses (see instructions) ~~~~~~~~~~~~~~~~      9a
                                                                                                                   6
                                                                                                                   7
                                                                                                                   8



    b    State, local, and foreign income tax (see instructions) ~~~~~~~~~~~~~ 9b
                                                CO
    c    Miscellaneous investment expenses (see instructions) ~~~~~~~~~~~~~    9c
    d    Add lines 9a, 9b, and 9c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     9d
  10     Additional modifications (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           10
  11     Total deductions and modifications. Add lines 9d and 10 •••••••••••••••••••••••••••                      11
   Part III     Tax Computation
  12     Net investment income. Subtract Part II, line 11 from Part I, line 8. Individuals complete lines 13-
         17. Estates and trusts complete lines 18a-21. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~           12
         Individuals:
  13     Modified adjusted gross income (see instructions) ~~~~~~~~~~~~~~~                      13  538,446.
  14     Threshold based on filing status (see instructions) ~~~~~~~~~~~~~~~                    14  250,000.
  15     Subtract line 14 from line 13. If zero or less, enter -0- ~~~~~~~~~~~~~~               15  288,446.
  16     Enter the smaller of line 12 or line 15 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                       16
  17     Net investment income tax for individuals. Multiply line 16 by 3.8% (.038). Enter here and
         include on your tax return (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                      17
         Estates and Trusts:
  18a    Net investment income (line 12 above) ~~~~~~~~~~~~~~~~~~~~~ 18a
    b    Deductions for distributions of net investment income and
         deductions under section 642(c) (see instructions) ~~~~~~~~~~~~~~~ 18b
     c   Undistributed net investment income. Subtract line 18b from 18a (see
         instructions). If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~ 18c
  19a    Adjusted gross income (see instructions) ~~~~~~~~~~~~~~~~~~~ 19a
    b    Highest tax bracket for estates and trusts for the year (see
         instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 19b
    c    Subtract line 19b from line 19a. If zero or less, enter -0- ~~~~~~~~~~~~~ 19c
  20     Enter the smaller of line 18c or line 19c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            20
  21     Net investment income tax for estates and trusts. Multiply line 20 by 3.8% (.038). Enter here
         and include on your tax return (see instructions) ••••••••••••••••••••••••••••••                         21
  LHA    For Paperwork Reduction Act Notice, see your tax return instructions.                                             Form 8960 (2017)

  723121 12-22-17
                                                                 10
14271009 131834 67054.1                              2017.04030 SWENNING, TODD                                              67054_14
          Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 44 of 56
  TODD A. & NARAYANI M. SWENNING                                   ***-**-3655
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                   }}}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1040                 PERSONAL EXEMPTION WORKSHEET           STATEMENT   1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

1.    IS THE AMOUNT ON FORM 1040, LINE 38, MORE THAN THE AMOUNT SHOWN ON LINE 4
      BELOW FOR YOUR FILING STATUS?
      NO. STOP. MULTIPLY $4,050 BY THE TOTAL NUMBER OF EXEMPTIONS CLAIMED
           ON FORM 1040, LINE 6D, AND ENTER THE RESULT ON LINE 42.
      YES. CONTINUE
2.    MULTIPLY $4,050 BY THE TOTAL NUMBER OF EXEMPTIONS CLAIMED
      ON FORM 1040, LINE 6D                                               16,200.
3.    ENTER THE AMOUNT FROM FORM 1040, LINE 38            538,446.
4.    ENTER THE AMOUNT FOR YOUR FILING STATUS             313,800.
        SINGLE                              $261,500
        MARRIED FILING JOINTLY OR WIDOW(ER) $313,800
        MARRIED FILING SEPARATELY           $156,900
        HEAD OF HOUSEHOLD                   $287,650
5.    SUBTRACT LINE 4 FROM LINE 3. IF THE RESULT IS
      MORE THAN $122,500 ($61,250 IF MARRIED FILING
      SEPARATELY), STOP. ENTER -0- ON LINE 42             224,646.
6.    DIVIDE LINE 5 BY $2,500 ($1,250 IF MARRIED
      FILING SEPARATELY). IF THE RESULT IS NOT A
      WHOLE NUMBER, INCREASE IT TO THE NEXT HIGHER


7.

8.
      TO 1)
                                           PY
      WHOLE NUMBER (FOR EXAMPLE, INCREASE 0.0004

      MULTIPLY LINE 6 BY 2% (.02) AND ENTER THE RESULT
      AS A DECIMAL
      MULTIPLY LINE 2 BY LINE 7
                                                                   }}}}}}}}}}}}}}
                                CO
9.    SUBTRACT LINE 8 FROM LINE 2. TOTAL TO FORM 1040, LINE 42.
                                                                   ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1040              WAGES RECEIVED AND TAXES WITHHELD         STATEMENT   2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                       FEDERAL     STATE    CITY
T                            AMOUNT      TAX        TAX      SDI          FICA MEDICARE
S   EMPLOYER'S NAME           PAID     WITHHELD   WITHHELD TAX W/H         TAX     TAX
-   }}}}}}}}}}}}}}}        }}}}}}}}}} }}}}}}}}}} }}}}}}}}} }}}}}}}       }}}}}}} }}}}}}}
S   TODD SWENNING MD PC       36,900.     5,598.    1,414.    365.        2,511.    587.
T   TODD SWENNING MD PC      505,800.   159,125.   56,517.    998.        7,886. 10,256.
                           }}}}}}}}}} }}}}}}}}}} }}}}}}}}} }}}}}}}       }}}}}}} }}}}}}}
TOTALS                       542,700.   164,723.   57,931. 1,363.        10,397. 10,843.
                           ~~~~~~~~~~ ~~~~~~~~~~ ~~~~~~~~~ ~~~~~~~       ~~~~~~~ ~~~~~~~




                                               11                      STATEMENT(S) 1, 2
14271009 131834 67054.1            2017.04030 SWENNING, TODD                   67054_14
         Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 45 of 56
  TODD A. & NARAYANI M. SWENNING                                   ***-**-3655
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                   }}}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1040                  FEDERAL INCOME TAX WITHHELD           STATEMENT   3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

T
S   DESCRIPTION                                                              AMOUNT
-   }}}}}}}}}}}                                                          }}}}}}}}}}}}}}
S   TODD SWENNING MD PC                                                          5,598.
T   TODD SWENNING MD PC                                                        159,125.
    FORM 8959, LINE 24                                                           2,817.
                                                                         }}}}}}}}}}}}}}
TOTAL TO FORM 1040, LINE 64                                                    167,540.
                                                                         ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE A               STATE AND LOCAL INCOME TAXES            STATEMENT   4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                  AMOUNT
}}}}}}}}}}}                                                              }}}}}}}}}}}}}}
TODD SWENNING MD   PC                                                            1,414.
STATE DISABILITY   INSURANCE - TODD SWENNING MD PC                                  365.
TODD SWENNING MD   PC                                                           56,517.
STATE DISABILITY

TOTAL TO SCHEDULE A, LINE 5               PY
                   INSURANCE - TODD SWENNING MD PC                                  998.
                                                                         }}}}}}}}}}}}}}
                                                                                59,294.
                                                                         ~~~~~~~~~~~~~~
                               CO




                                              12                      STATEMENT(S) 3, 4
14271009 131834 67054.1           2017.04030 SWENNING, TODD                   67054_14
        Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 46 of 56
  TODD A. & NARAYANI M. SWENNING                                   ***-**-3655
  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}                                   }}}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE A              ITEMIZED DEDUCTIONS WORKSHEET            STATEMENT   5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

 1.   ENTER THE TOTAL OF THE AMOUNTS FROM SCHEDULE A, LINES 4,
      9, 15, 19, 20, 27, AND 28.                                                59,294.
 2.   ENTER THE TOTAL OF THE AMOUNTS FROM SCHEDULE A, LINES 4,
      14, AND 20, PLUS ANY GAMBLING AND CASUALTY OR THEFT
      LOSSES INCLUDED ON LINE 28 AND ANY QUALIFIED CONTRIBUTIONS
      INCLUDED ON LINE 16.                                                           0.
 3.   IS THE AMOUNT ON LINE 2 LESS THAN THE AMOUNT ON LINE 1?
      IF NO, YOUR DEDUCTION IS NOT LIMITED. ENTER THE AMOUNT
      FROM LINE 1 ABOVE ON SCHEDULE A, LINE 29.
      IF YES, SUBTRACT LINE 2 FROM LINE 1.                                      59,294.
 4.   MULTIPLY LINE 3 BY 80% (.80).                        47,435.
 5.   ENTER THE AMOUNT FROM FORM 1040, LINE 38.           538,446.
 6.   ENTER $313,800 IF MARRIED FILING JOINTLY OR
      QUALIFYING WIDOW(ER); $287,650 IF HEAD OF
      HOUSEHOLD; $261,500 IF SINGLE; OR $156,900
      IF MARRIED FILING SEPARATELY.                       313,800.
 7.   IS THE AMOUNT ON LINE 6 LESS THAN THE AMOUNT
      ON LINE 5?
      IF NO, YOUR DEDUCTION IS NOT LIMITED. ENTER



 8.
 9.
      LINE 29.

      MULTIPLY LINE 7 BY 3% (.03).
                                         PY
      THE AMOUNT FROM LINE 1 ABOVE ON SCHEDULE A,

      IF YES, SUBTRACT LINE 6 FROM LINE 5.

      ENTER THE SMALLER OF LINE 4 OR LINE 8.
                                                          224,646.
                                                            6,739.
                                                                                6,739.
                                                                        }}}}}}}}}}}}}}
                              CO
10.   TOTAL ITEMIZED DEDUCTIONS. SUBTRACT LINE 9 FROM LINE 1.
      ENTER THE RESULT HERE AND ON SCHEDULE A, LINE 29.                        52,555.
                                                                        ~~~~~~~~~~~~~~




                                             13                         STATEMENT(S) 5
14271009 131834 67054.1          2017.04030 SWENNING, TODD                   67054_14
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 47 of 56
  022                                                                                                               DO NOT MAIL THIS FORM TO THE FTB
   TAXABLE YEAR                                                                                                                                        FORM
        2017            California e-file Signature Authorization for Individuals                                                                    8879
  Your name                                                                                                            Your SSN or ITIN

  TODD A. SWENNING                                                                                                      ***-**-3655
  Spouse's/RDP's name                                                                                                  Spouse's/RDP's SSN or ITIN
  NARAYANI M. SWENNING                                                             ***-**-8711
  Part I     Tax Return Information (whole dollars only)
  1 California Adjusted Gross Income. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 1       538,446.
  2 Amount You Owe. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 2                       0.
  3 Refund or No Amount Due. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 3              13,930.

  Part II      Taxpayer Declaration and Signature Authorization (Be sure you obtain and keep a copy of your return.)
  Under penalties of perjury, I declare that I have examined a copy of my individual income tax return and accompanying schedules and statements for
  the tax year ending December 31, 2017, and to the best of my knowledge and belief, it is true, correct, and complete. I further declare that the
  information I provided to my electronic return originator (ERO), transmitter, or intermediate service provider (including my name, address, and social
  security number or individual tax identification number) and the amounts shown in Part I above agree with the information and amounts shown on the
  corresponding lines of my electronic income tax return. If applicable, I authorize an electronic funds withdrawal of the amount on line 2 and/or the
  estimated tax payments as shown on my return and on form FTB 8455, California e-file Payment Record for Individuals, or a comparable form. If
  applicable, I declare that direct deposit refund amount on line 3 agrees with the direct deposit authorization stated on my return. If I have filed a joint
  return, this is an irrevocable appointment of the other spouse/RDP as an agent to authorize an electronic funds withdrawal or direct deposit. I
  authorize my ERO, transmitter, or intermediate service provider to transmit my complete return to the Franchise Tax Board (FTB). If the processing
  of my return or refund is delayed, I authorize the FTB to disclose to my ERO, intermediate service provider, and/or transmitter the reason(s)



                                                                          PY
  for the delay or the date when the refund was sent. If I am filing a balance due return, I understand that if the FTB does not receive full and timely
  payment of my tax liability, I remain liable for the tax liability and all applicable interest and penalties. I acknowledge that I have read and consent to the
  Electronic Funds Withdrawal Consent included on the copy of my electronic income tax return. I have selected a personal identification number (PIN)
  as my signature for my electronic income tax return and, if applicable, my Electronic Funds Withdrawal Consent.

  Taxpayer's PIN: check one box only
    X   I authorize   WILLIAM J. HEALEY III, CPA                                                          to enter my PIN        67054
                                                       CO
                                                      ERO firm name                                                               Do not enter all zeros
        as my signature on my 2017 e-filed California individual income tax return.


        I will enter my PIN as my signature on my 2017 e-filed California individual income tax return. Check this box only if you are entering your own
        PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.
  Your signature    J                                                                                           Date   J


  Spouse's/RDP's PIN: check one box only
    X   I authorize   WILLIAM J. HEALEY III, CPA                                                          to enter my PIN        67054
                                                      ERO firm name                                                               Do not enter all zeros
        as my signature on my 2017 e-filed California individual income tax return.


        I will enter my PIN as my signature on my 2017 e-filed California individual income tax return. Check this box only if you are entering your own
        PIN and your return is filed using the Practitioner PIN method. The ERO must complete Part III below.
  Spouse's/RDP's signature    J                                                                                 Date   J

                                                    Practitioner PIN Method Returns Only - continue below
  Part III     Certification and Authentication - Practitioner PIN Method Only

  ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.       30121416744
                                                                                                                   Do not enter all zeros
  I certify that the above numeric entry is my PIN, which is my signature for the 2017 California individual income tax return for the taxpayer(s) indicated
  above. I confirm that I am submitting this return in accordance with the requirements of the Practitioner PIN method and FTB Pub. 1345, 2017 e-file
  Handbook for Authorized e-file Providers.
  ERO's signature     J                                                                                         Date   J

  For Privacy Notice, get FTB 1131 ENG/SP.                                                                                                     FTB 8879 2017

  739311 11-27-17
                                                                        1
14271009 131834 67054.1                                     2017.04030 SWENNING, TODD                                                         67054_14
                    Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 48 of 56
                                                                                                                                                     739001 12-21-17
TAXABLE YEAR
                                                                                                                                                    FORM
        2017               California Resident Income Tax Return                                                                                    540
APE                                                                                                     ATTACH FEDERAL RETURN

***-**-****                         SWEN    ***-**-****                                                 17         PBA           999999
TODD                                A SWENNING                                                                                                                    A
NARAYANI                            M SWENNING                                                                                                                    R
                                                                                                                                                                 RP
140 WEST VIA LOLA
PALM SPRINGS                                    CA       92262

**-*******                         **-*******




                1        Single                                    4
                                                                              PY
                                                                            Head of household (with qualifying person). See instructions.
                2    X   Married/RDP filing jointly. See inst.     5        Qualifying widow(er) with dependent child. Enter year spouse/RDP died
                                                             CO
Status
Filing




                3        Married/RDP filing separately. Enter spouse's/RDP's SSN or ITIN above and full name here


                    If your California filing status is different from your federal filing status, check the box here ~~~~~~~~~

               6 If someone can claim you (or your spouse/RDP) as a dependent, check the box here. See inst. •••• ¥ 6
             | For line 7, line 8, line 9, and line 10: Multiply the amount you enter in the box by the pre-printed dollar amount for that line. Whole dollars only
               7 Personal: If you checked box 1, 3, or 4 above, enter 1 in the box. If you checked
                 box 2 or 5, enter 2, in the box. If you checked the box on line 6, see instructions j   ¥ 7 2          X $114 =      j
                                                                                                                                      ¥ $                     228
               8 Blind: If you (or your spouse/RDP) are visually impaired, enter 1;
                 if both are visually impaired, enter 2 ~~~~~~~~~~~~~~~~~~~~~ j                          ¥ 8            X $114 =      j
                                                                                                                                      ¥ $
               9 Senior: If you (or your spouse/RDP) are 65 or older, enter 1;
                  if both are 65 or older, enter 2 ~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 9                                         X $114 =      j
                                                                                                                                      ¥ $
              10 Dependents: Do not include yourself or your spouse/RDP.
Exemptions




                                         Dependent 1                                Dependent 2                                  Dependent 3

                    First Name      ¥ HENRY
                                    j                                          ¥ EDEN
                                                                               j                                             j
                                                                                                                             ¥


                    Last Name       ¥ SWENNING
                                    j                                          ¥ SWENNING
                                                                               j                                             j
                                                                                                                             ¥


                    SSN              ¥   ***-**-1983                            ¥   ***-**-2337                              ¥
                    Dependent's
                    relationship    ¥ SON
                                    j                                          ¥ SON
                                                                               j                                             j
                                                                                                                             ¥
                    to you

                    Total dependent exemptions ~~~~~~~~~~~~~~~~~~~~~~~~~                                ¥ 10       2      X $353 =      j
                                                                                                                                        ¥   $                706

               11 Exemption amount: Add line 7 through line 10. Transfer this amount to line 32 ••••••••••                    j
                                                                                                                              ¥    11       $                934


                                                                 022          3101174                                            Form 540 2017 Side 1
                       Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 49 of 56
                                                                                                                                         739002 12-21-17




 Your name: TODD                  A. SWENNING                                    Your SSN or ITIN:    ***-**-3655

                  12 State wages from your Form(s) W-2, box 16 ~~~~~~~~~~~~~~~~ ¥ 12                               542,700 . 00

                  13 Enter federal adjusted gross income from Form 1040, line 37; 1040A, line 21; or 1040EZ, line 4   ~~~~ j
                                                                                                                           ¥ 13        538,446 . 00

                  14 California adjustments - subtractions. Enter the amount from Schedule CA (540), line 37, column B ~~ ¥ 14                      . 00

                  15 Subtract line 14 from line 13. If less than zero, enter the result in parentheses. See instructions ~~~~    15    538,446 . 00
 Taxable Income




                  16 California adjustments - additions. Enter the amount from Schedule CA (540), line 37, column C ~~~~ ¥ 16                       . 00

                                                                                                                                       538,446 . 00

                                 r                                                                                    p
                  17 California adjusted gross income. Combine line 15 and line 16 ~~~~~~~~~~~~~~~~~~~~~ ¥ 17


                                 n                                                                                    n
                                                                                                                      n
                  18 Enter the       Your California itemized deductions from Schedule CA (540), line 44; OR


                                 q                                                                                    m
                                                                                                                      n
                     larger of       Your California standard deduction shown below for your filing status:


                                 n                                                                                    n
                                                                                                                      o
                                     ¥ Single or Married/RDP filing separately ~~~~~~~~~~~~~~ $4,236


                                 s
                                     ¥ Married/RDP filing jointly, Head of household, or Qualifying widow(er) $8,472
                                     If Married/RDP filing separately or the box on line 6 is checked, STOP. See instructions ~ ¥ 18     8,472 . 00

                  19 Subtract line 18 from line 17. This is your taxable income. If less than zero, enter -0-   ~~~~~~~~~ j
                                                                                                                          ¥ 19         529,974 . 00

                  31 Tax. Check the box if from:
                                                   ¥
                                                           Tax Table
                                                       FTB 3800         ¥
                                                                             X

                                                                                   PY
                                                                                 Tax Rate Schedule
                                                                              FTB 3803 ~~~~~~~~~~~~~~~~~~~ ¥ 31
                  32 Exemption credits. Enter the amount from line 11. If your federal AGI is more than $187,203,
                     see instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                               ¥ 32
                                                                                                                                        44,001 . 00

                                                                                                                                                 0 . 00
 Tax




                  33 Subtract line 32 from line 31. If less than zero, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                          ¥ 33                          44,001 . 00
                                                                CO
                  34 Tax. See instructions. Check the box if from: ¥        Schedule G-1   ¥         FTB 5870A ~~~~~~~~~ ¥ 34                       . 00

                  35 Add line 33 and line 34 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                      ¥ 35                                              44,001 . 00


                  40 Nonrefundable Child and Dependent Care Expenses Credit. See instructions ~~~~~~~~~~~~~ ¥ 40                                    . 00


                  43 Enter credit name                                                     code ¥                and amount ~ ¥ 43                  . 00
Special Credits




                  44 Enter credit name                                                     code ¥                and amount ~ ¥ 44                  . 00


                  45 To claim more than two credits, see instructions. Attach Schedule P (540) ~~~~~~~~~~~~~~~ ¥ 45                                 . 00


                  46 Nonrefundable renter's credit. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 46                                              . 00


                  47 Add line 40 through line 46. These are your total credits ~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                        ¥ 47                                        . 00


                  48 Subtract line 47 from line 35. If less than zero, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                          ¥ 48                          44,001 . 00


                  61 Alternative minimum tax. Attach Schedule P (540) ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 61                                              . 00
Other Taxes




                  62 Mental Health Services Tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 62                                                . 00


                  63 Other taxes and credit recapture. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 63                                             . 00


                  64 Add line 48, line 61, line 62, and line 63. This is your total tax ••••••••••••••••••••• ¥ 64                      44,001 . 00

                      Side 2 Form 540 2017                        022              3102174
                      Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 50 of 56
                                                                                                                                    739003 12-21-17




Your name: TODD                   A. SWENNING                                   Your SSN or ITIN:   ***-**-3655

                 71 California income tax withheld. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 71                            57,931 . 00

                 72 2017 CA estimated tax and other payments. See instructions ~~~~~~~~~~~~~~~~~~~~~ ¥ 72                                      . 00
Payments




                 73 Withholding (Form 592-B and/or 593). See instructions ~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 73                                        . 00


                 74 Excess SDI (or VPDI) withheld. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 74                                          . 00


                 75 Earned Income Tax Credit (EITC) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 75                                                   . 00


                 76 Add lines 71 through 75. These are your total payments. See instructions ~~~~~~~~~~~~~~~ j
                                                                                                             ¥ 76                 57,931 . 00
 Use




                                                                                                                   0 . 00
 Tax




                 91 Use Tax. Do not leave blank. See instructions ~~~~~~~~~~~~~~~ ¥ 91
                    If line 91 is zero, check if: X No use tax is owed.
                                                    You paid your use tax obligation directly to CDTFA.



                 92 Payments balance. If line 76 is more than line 91, subtract line 91 from line 76 ~~~~~~~~~~~~~ j
                                                                                                                   ¥ 92           57,931 . 00


                                                                                   PY
                 93 Use Tax balance. If line 91 is more than line 76, subtract line 76 from line 91 ~~~~~~~~~~~~~ j
                                                                                                                  ¥ 93                         . 00
 Overpaid Tax/




                                                                                                                                  13,930 . 00
   Tax Due




                 94 Overpaid tax. If line 92 is more than line 64, subtract line 64 from line 92 ~~~~~~~~~~~~~~~~ j
                                                                                                                  ¥ 94


                 95 Amount of line 94 you want applied to your 2018 estimated tax ~~~~~~~~~~~~~~~~~~~~ ¥ 95                                    . 00
                                                                CO
                 96 Overpaid tax available this year. Subtract line 95 from line 94 ~~~~~~~~~~~~~~~~~~~~~ ¥ 96                    13,930        00


                 97 Tax due. If line 92 is less than line 64, subtract line 92 from line 64   ~~~~~~~~~~~~~~~~~~ j
                                                                                                                 ¥ 97                           00




                                                                 022              3103174                         Form 540 2017   Side 3
                    Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 51 of 56
                                                                                                                             739004 12-21-17




Your name: TODD                A. SWENNING                               Your SSN or ITIN:   ***-**-3655


                                                                                                            Code    Amount


                California Seniors Special Fund. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 400                                    . 00


                Alzheimer's Disease/Related Disorders Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 401                                         . 00


                Rare and Endangered Species Preservation Voluntary Tax Contribution Program~~~~~~~~~~~~~ ¥ 403                          . 00


                California Breast Cancer Research Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~~~ ¥ 405                             . 00


                California Firefighters' Memorial Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 406                                         . 00


                Emergency Food for Families Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~~~~~ ¥ 407                                 . 00


                California Peace Officer Memorial Foundation Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 408                                     . 00


                California Sea Otter Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 410                                                . 00




                                                                           PY
                California Cancer Research Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~~~~~~ ¥ 413


                School Supplies for Homeless Children Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 422


                State Parks Protection Fund/Parks Pass Purchase ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 423
                                                                                                                                        . 00


                                                                                                                                        . 00


                                                                                                                                        . 00
Contributions




                                                          CO
                Protect Our Coast and Oceans Voluntary Tax Contribution Fund~~~~~~~~~~~~~~~~~~~~~ ¥ 424                                 . 00


                Keep Arts in Schools Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 425                                    . 00


                State Children's Trust Fund for the Prevention of Child Abuse ~~~~~~~~~~~~~~~~~~~~~~ ¥ 430                              . 00


                Prevention of Animal Homelessness and Cruelty Fund     ~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 431                                  . 00


                Revive the Salton Sea Fund   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 432                                               . 00


                California Domestic Violence Victims Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 433                                         . 00


                Special Olympics Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 434                                                   . 00


                Type 1 Diabetes Research Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 435                                                . 00


                California YMCA Youth and Government Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~ ¥ 436                             . 00


                Habitat for Humanity Voluntary Tax Contribution Fund   ~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 437                                  . 00


                California Senior Citizen Advocacy Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~~~ ¥ 438                            . 00


                Native California Wildlife Rehabilitation Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~ ¥ 439                       . 00


                Rape Backlog Kit Voluntary Tax Contribution Fund ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 440                                      . 00


                110 Add code 400 through code 440. This is your total contribution ~~~~~~~~~~~~~~~~~~~ ¥ 110                            . 00



                    Side 4 Form 540 2017                    022           3104174
                                 Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 52 of 56
                                                                                                                                                                                          739005 12-21-17




Your name: TODD                               A. SWENNING                                      Your SSN or ITIN:     ***-**-3655


                            111 AMOUNT YOU OWE. If you do not have an amount on line 96, add line 93, line 97, and line 110. See instructions. Do not send cash.
                                Mail to: FRANCHISE TAX BOARD
You Owe
Amount




                                         PO BOX 942867
                                         SACRAMENTO CA 94267-0001 ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 111                                                                                                  . 00
                                Pay online - Go to ftb.ca.gov/pay for more information.



                            112 Interest, late return penalties, and late payment penalties ~~~~~~~~~~~~~~~~~~~~~~~~ 112                                                                             . 00
Interest and
  Penalties




                            113 Underpayment of estimated tax. Check the box: ¥               FTB 5805 attached ¥           FTB 5805F attached ¥ 113                                              0 . 00

                            114 Total amount due. See instructions. Enclose, but do not staple, any payment ~~~~~~~~~~~~~~ 114                                                                       . 00

                            115 REFUND OR NO AMOUNT DUE. Subtract the sum of line 110, line 112 and line 113 from line 96. See instructions.
                                Mail to: FRANCHISE TAX BOARD
                                         PO BOX 942840
                                         SACRAMENTO CA 94240-0001 ~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 115                                                                                   13,930 . 00
Refund and Direct Deposit




                            ¥ Routing number
                                                                               ¥ Type
                                                                                   Checking
                                                                                                 PY
                            Fill in the information to authorize direct deposit of your refund into one or two accounts. Do not attach a voided check or a deposit slip.
                            See instructions. Have you verified the routing and account numbers? Use whole dollars only.
                            All or the following amount of my refund (line 115) is authorized for direct deposit into the account shown below:

                                                                                              ¥ Account number                                          ¥ 116 Direct deposit amount

                                                                                   Savings                                                                                                           . 00
                                                                                 CO
                            The remaining amount of my refund (line 115) is authorized for direct deposit into the account shown below:
                                                                    ¥ Type
                            ¥ Routing number                                          ¥ Account number                                ¥ 117 Direct deposit amount
                                                                          Checking
                                                                          Savings                                                                                                                    . 00

IMPORTANT: See the instructions to find out if you should attach a copy of your complete federal tax return.
To learn about your privacy rights, how we may use your information, and the consequences for not providing the requested information, go to
ftb.ca.gov/forms and search for 1131. To request this notice by mail, call 800.852.5711. Under penalties of perjury, I declare that I have examined
this tax return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true, correct, and complete.
Your signature                                                                                 Date                    Spouse's/RDP's signature (if a joint tax return, both must sign)




                                    j
                                    ¥ Your email address. Enter only one email address.                                                                            j
                                                                                                                                                                   ¥ Preferred phone number
Sign                                JOHNNYSAWBONES@YAHOO.COM
Here
                                    Paid preparer's signature (declaration of preparer is based on all information of which preparer has any knowledge)

It is unlawful to
forge a
spouse's/RDP's
signature.
                                    Firm's name (or yours, if self-employed)                                                                                         ¥    PTIN


Joint tax                           WILLIAM J. HEALEY III, CPA                                                                                                       P00117932
return?
(See instructions)
                                    Firm's address                                                                                                                   ¥    FEIN

                                    POST OFFICE BOX 1606                                       PALM SPRINGS, CA 92263                                                **-*******
                                    Do you want to allow another person to discuss this tax return with us? See instructions ••••••••• ¥                               X Yes ¥ No
                                    Print Third Party Designee's Name                                                                                              Telephone Number

                                    WILLIAM J. HEALEY III, CPA                                                                                                     760.320.2107


                                                                                    022          3105174                                                  Form 540 2017              Side 5
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 53 of 56
                                                                                                                                            739611 11-02-17
TAXABLE YEAR                                                                                                                       CALIFORNIA SCHEDULE


 2017                                                  Wage and Tax Statement                                                            W-2
Important: Attach this form to the back of your original or amended Form 540, 540 2EZ, or Form 540NR (Long or Short).
Name(s) as shown on tax return                                                                                             SSN or ITIN

TODD A. & NARAYANI M. SWENNING                                                                                                 ***-**-3655

Caution: If this form is filled out, do not send your Form(s) W-2 to the Franchise Tax Board. If your Form(s) W-2 are from multiple states, attach
copies showing California tax withheld to this schedule. If this schedule is blank, attach your Form(s) W-2 to the lower front of your tax return.
All fields must be completed. DO NOT ATTACH PAYMENT TO THIS SCHEDULE.
*Employee's social security number, name, and address must be the same as the information on the Form(s) W-2.

      W-2 Information                                      1st W-2                                                         2nd W-2
  a. Employee's social
     security number *             ¥ ***-**-8711
                                   j                                                         ¥ ***-**-3655
                                                                                             j
  b. Employer identification
     number (EIN)                  ¥ **-***0631
                                   j                                                         ¥ **-***0631
                                                                                             j


  c. Employer's name               ¥ TODD SWENNING MD PC
                                   j                                                         ¥ TODD SWENNING MD PC
                                                                                             j



     Address                       ¥ 901 N PALM CANYON DR STE 212 j
                                   j                              ¥ 901 N PALM CANYON DR STE 212


     City


     State
                                   ¥ PALM SPRINGS
                                   j

                                   ¥ CA
                                   j
                                                                      PY                     ¥ PALM SPRINGS
                                                                                             j

                                                                                             ¥ CA
                                                                                             j

     ZIP code                      ¥ 92262
                                   j                                                         ¥ 92262
                                                                                             j
                                                       CO
  e. Employee's first name *       ¥ NARAYANI
                                   j                                                         ¥ TODD
                                                                                             j

     Middle initial *              ¥ M
                                   j                                                         ¥ A
                                                                                             j

     Last name *                   ¥ SWENNING
                                   j                                                         ¥ SWENNING
                                                                                             j

     Suffix *                      j
                                   ¥                                                         j
                                                                                             ¥



  f. Employee address *            ¥ 140 WEST VIA LOLA
                                   j                                                         ¥ 140 WEST VIA LOLA
                                                                                             j

     City *                        ¥ PALM SPRINGS
                                   j                                                         ¥ PALM SPRINGS
                                                                                             j

     State *                       ¥ CA
                                   j                                                         ¥ CA
                                                                                             j

     ZIP code *                    ¥ 92262
                                   j                                                         ¥ 92262
                                                                                             j
  1. Wages, tips, other                                                       36,900. j                                                  505,800.
                                   j
                                   ¥                                                  ¥
     compensation
  2. Federal income tax                                                         5,598. j                                                 159,125.
     withheld
                                   j
                                   ¥                                                   ¥


  3. Social security wages         j
                                   ¥                                          40,500. j
                                                                                      ¥                                                  127,200.

  4. Social security tax                                                        2,511. j                                                     7,886.
                                   j
                                   ¥                                                   ¥
     withheld

  6. Medicare tax withheld         j
                                   ¥                                                587. j
                                                                                         ¥                                                 10,256.


            For Privacy Notice, get FTB 1131 ENG/SP.   022           8041174                                        Schedule W-2 2017 Side 1
          Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 54 of 56
                                                                                                                                          739612 11-02-17




     W-2 Information                                            1st W-2                                                  2nd W-2


 7. Social security tips        j
                                ¥                                                         j
                                                                                          ¥
 8. Allocated tips
    (not included in box 1)     j
                                ¥                                                         j
                                                                                          ¥


10. Dependent care benefits j
                            ¥                                                             j
                                                                                          ¥


11. Nonqualified plans          j
                                ¥                                                         j
                                                                                          ¥

12. Codes and amounts               Codes              Amounts                                 Codes             Amounts

                         12a.   j
                                ¥    D             j
                                                   ¥                                3,600. j
                                                                                           ¥                 j
                                                                                                             ¥


                         12b.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


                         12c.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


                         12d.   j
                                ¥                  j
                                                   ¥                                      j
                                                                                          ¥                  j
                                                                                                             ¥


13. Check the appropriate       j
                                ¥           Statutory employee                            j
                                                                                          ¥            Statutory employee
    box for: Statutory
    employee, Retirement
    plan, or Third-party
    sick pay


14. SDI, VPDI, or CA SDI
    (from box 14 or 19)
                                j
                                ¥


                                j
                                ¥
                                     X



                                    Type
                                            Retirement plan


                                            Third-party sick pay

                                                       Amount
                                                                          PY              j
                                                                                          ¥


                                                                                          j
                                                                                          ¥

                                                                                               Type
                                                                                                       Retirement plan


                                                                                                       Third-party sick pay

                                                                                                                 Amount

                                j
                                ¥    CASDI j
                                           ¥                                          365. j
                                                                                           ¥    CASDI j
                                                                                                      ¥                                        998.
                                                       CO
15. State and employer's            State              Employer's state ID number              State             Employer's state ID number
    state ID number
                                j
                                ¥    CA            j
                                                   ¥      050-9410-7                      j
                                                                                          ¥     CA           j
                                                                                                             ¥      050-9410-7

16. State wages, tips, etc.     j
                                ¥                                              36,900. j
                                                                                       ¥                                               505,800.

17. State income tax            j
                                ¥                                                   1,414. j
                                                                                           ¥                                             56,517.




         Side 2 Schedule W-2 2017                       022               8042174
              Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 55 of 56

      California                               Exemption Credit - AGI Limitation Worksheet                                       2017
  Name(s) as shown on return                                                                                             Social security number
  TODD A. & NARAYANI M. SWENNING                                                                                         ***-**-3655


   a. Enter the amount from Form 540, line 13, or RDP recalculated AGI ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ a                          538,446.



                                                                    p
  b. Enter the amount for your filing status on line b:


                                                                    m
     Single or married/RDP filing separate ~~~~~~~ $187,203


                                                                    o
     Married/RDP filing joint or qualifying widow(er) ~~ $374,411       ~~~~~~~~~~~~~~~~~~~~~~~~~~~ b                          374,411.
     Head of household ~~~~~~~~~~~~~~~ $280,808


   c. Subtract line b from line a   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ c                                            164,035.

  d. Divide line c by $2,500 ($1,250 if married/RDP filing separate).
     Note: If the result is not a whole number, round it to the next higher whole number ~~~~~~~~~~~~~~~~~~~~ d                           66.

   e. Multiply line d by $6 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ e                                                          396.

   f. Add the numbers from the boxes on Form 540, line 7, line 8 and line 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~ f                                      2

  g. Multiply line e by line f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ g                                                        792.



                                                                         PY
  h. Enter the total dollar amount from Form 540, line 7, line 8 and line 9 ~~~~~~~~~~~~~~~~~~~~~~~~~~~ h


   i. Subtract line g from line h. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ i


   j. Enter the number from the box on Form 540, line 10 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                                                        228.

                                                                                                                                            0.

                                                                                                                                              2
                                                     CO
   k. Multiply line e by line j ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ k                                                       792.

   l. Enter the dollar amount from Form 540, line 10 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ l                                             706.

  m. Subtract line k from line l. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ m


  n. Add line i and m. Enter the result here and on Form 540, line 32. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~ n




  739761 08-28-17
                                                                      8.1
14271009 131834 67054.1                                   2017.04030 SWENNING, TODD                                           67054_14
          Case 15-11408-R Document 269 Filed in USBC ND/OK on 06/12/19 Page 56 of 56


                                                   CERTIFICATE OF SERVICE

I hereby certify that on June 12, 2019               (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):
                                                on all the persons who are on the Electronic Mail Notice List to Receive NEF
                                                transmission at their respective email addresses




I hereby certify that on June 12, 2019                        (Date), I served the same document by
        U.S. Postal Service                      In Person Delivery
        Courier Service                      ✔ E-Mail

on the following, who are not registered participants of the ECF system:
Name(s) and Address(es): Todd A. Swenning: johnnysawbones@yahoo.com
                                    Sam Bratton, Debtor’s Counsel: sbratton@dsda.com




                                                                    /s/ Stephanie Reichert
                                                                    Signature
                                                                    Stephanie Reichert




Motion for Admission Pro Hac Vice                                     2                                                        AT-05 (6/06)
